Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21               Page 1 of 85 PageID 11176



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 NATIONAL RIFLE ASSOCIATION OF                 §
 AMERICA,                                      §
                                               §
        Plaintiff and Counter-Defendant,       §
                                               §
 and                                           §
                                               §
 WAYNE LAPIERRE, and                           §
 THE NRA FOUNDATION, INC.,                     §
                                               §
        Third-Party Defendants,                §
                                               §    Case No. 3:19-cv-02074-G
 v.                                            §
                                               §
 ACKERMAN MCQUEEN, INC.,                       §
                                               §
        Defendant and Counter-Plaintiff,       §
                                               §
 and                                           §
                                               §
 MERCURY GROUP, INC., HENRY                    §
 MARTIN, WILLIAM WINKLER,                      §
 and MELANIE MONTGOMERY,                       §
                                               §
        Defendants.                            §

                COUNTER-PLAINTIFF ACKERMAN MCQUEEN, INC.’S
                     SECOND AMENDED COUNTERCLAIM

        Defendant/Counter-Plaintiff Ackerman McQueen, Inc. (“AMc” or “Counter-Plaintiff”)

 files this, its Second Amended Counterclaim (the “Counterclaim”) against the National Rifle

 Association of America (“NRA” or “Counter-Defendant”), and respectfully shows the Court as

 follows:

                           I.      PRELIMINARY STATEMENT

        AMc brings this Counterclaim to redress the unfortunate but predictable fallout from its

 nearly 40-year relationship with the NRA that began to deteriorate when the NRA’s decades-long



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                       PAGE 1
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 2 of 85 PageID 11177



 fraud and gross mismanagement by LaPierre and others came to light. As the gathering storm

 clouds of a possible investigation by the New York Attorney General (“NYAG”) started to form

 in 2018, the NRA and LaPierre became concerned about the details of LaPierre’s intricate financial

 arrangements over the years that allowed him to obtain millions of dollars in personal benefits by

 keeping vendors and the NRA’s own accounting department in the dark.

        Acting on behalf of the NRA, LaPierre sought assistance from lawyer, William A. Brewer

 III (“Brewer”), and his law firm/public-relations firm, Brewer Attorneys & Counselors (the

 “Brewer Firm”), who together with LaPierre’s Chief of Staff, Joshua Powell (“Powell”),

 formulated a plan to pin all liability on a convenient scapegoat, deflect media attention from

 LaPierre’s malfeasance and failed NRA programs, and maintain LaPierre’s domination of the

 NRA. Indeed, the NRA’s malicious and fraudulent actions towards AMc were made possible by

 LaPierre’s paranoia and guilty conscience, as he repeatedly proclaimed that Brewer was the only

 one who “could keep him out of jail.”

        By coincidence, Brewer determined that it was AMc—a company owned by his own

 father-in-law—who could be blamed for all of the NRA’s malfeasance and financial woes. In

 return for turning the NYAG spotlight from the NRA and LaPierre, Brewer was given free rein to

 sue his dying father-in-law’s company, reap a financial windfall in exorbitant attorney fees,

 displace his father-in-law’s company as the public-relations firm for the NRA, and set up AMc as

 the perfect “fall guy.”

        To accomplish these goals, the NRA, led by LaPierre and Brewer, embarked on a scorched

 earth litigation campaign against AMc and others designed to deflect attention from the NYAG’s

 investigation into the NRA. In fact, the underlying Northern District action—the fourth frivolous

 lawsuit launched by the NRA against AMc over a mere six-month period—is simply more of




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 2
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                     Page 3 of 85 PageID 11178



 LaPierre and Brewer’s abusive litigation tactics, inflammatory public-relations maneuvers, and

 wasteful misuse of NRA resources. AMc is in good company. Under Brewer’s influence, since

 at least early 2018, the NRA has filed a minimum of fifteen separate lawsuits, including against

 the following individuals and entities: (1) Andrew Cuomo, the Governor of New York, in at least

 three separate lawsuits; (2) the New York’s Chief Insurance Regulator, in at least two separate

 lawsuits; (3) the Lockton Companies; (4) Lt. Col. Oliver North (“Col. North”), the NRA’s former

 President; (5) Letitia James, the New York Attorney General, in at least three separate lawsuits;

 (6) the City of San Francisco; (7) the City of Los Angeles; (8) the City of New York; (9) JAMS

 Mediation, Arbitration, ADR Services; (10) the law firm of Winston & Strawn LLP; and (11)

 Defendants.

        Yet the filing of the lawsuits was not enough. In just the last six months, the NRA has

 engaged in a publicly humiliating legal strategy that has conservatively cost NRA members

 another $30 million in legal fees. The NRA first attempted to consolidate this case and three

 unrelated cases with the federal judicial panel of multi-district litigation, which the panel quickly

 denied. Undeterred, and before even receiving that inevitable ruling, the NRA next filed Chapter

 11 bankruptcy in the Northern District of Texas. After a month-long trial, Judge Hale dismissed

 the filing, finding the NRA did not file it in good faith but purely as a litigation tactic. Despite the

 dismissal of the bankruptcy, the proceedings confirmed the gross mismanagement and power

 struggle inside the current NRA, which is singularly designed to enrich Brewer while he “protects”

 LaPierre from the NYAG and “going to jail.”

        In addition to initiating multiple failed lawsuits, attempted consolidations, and a

 bankruptcy, the NRA, LaPierre, and Brewer have sought to place the blame on literally everyone

 who ever questioned LaPierre’s decisions or authority, including:




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                PAGE 3
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 4 of 85 PageID 11179



             •   Former NRA President, decorated veteran, and member of the NRA Board
                 of Directors for over two decades, Lt. Col. Oliver North;

             •   Former Chief Lobbyist for the Institute for Legislative Action, Christopher
                 Cox;

             •   Former counsel to the NRA Board of Directors, Steven Hart;

             •   Former longtime outside counsel, Charles Cooper;

             •   Former longtime outside counsel, Michael Volkov;

             •   Former Treasurer and Chief Financial Officer, Wilson (Woody) Phillips;

             •   Former Chief of Staff, Joshua Powell;

             •   Former First Vice President of the NRA and longtime board member,
                 Richard Childress;

             •   Former prominent members of the NRA Board of Directors, including
                 Congressman Daniel Boren, Timothy Knight, Esther Schneider, Sean
                 Maloney, and Julie Golob; and, of course –

             •   The NRA’s faithful public-relations firm for nearly four decades—AMc.

 With its leadership fractured and once-influential advocates for the Second Amendment alienated

 entirely, the NRA resembles little more than a shadow of the powerful and principled organization

 it once was. Now having purged or silenced all dissenting voices with McCarthy-style zeal,

 LaPierre and Brewer maintain their choke-hold over the gasping civil rights organization as it

 continues to divert all remaining resources to protect its dear leader.

        Through this Counterclaim, the NRA will be exposed for its breach of the parties’ long-

 time services agreement, its defamatory and disparaging statements against AMc, its intentional

 interference with AMc’s contracts with NRATV talent, its intentional misrepresentations to AMc,

 and its conspiracy with Brewer, Powell, and others to carry out these actions. The NRA’s

 intentional and malicious conduct has caused AMc serious financial and reputational injury for

 which it must now be held accountable. This Counterclaim seeks to restore AMc’s sullied



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 4
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 5 of 85 PageID 11180



 reputation and to hold the NRA accountable for its intentional and malicious acts that have resulted

 in profound collateral damage to AMc, including redress of at least $50 million for the damages.

                                          II.    PARTIES

        1.      Counter-Plaintiff AMc has appeared herein and is before the Court for all purposes.

        2.      Counter-Defendant the NRA has appeared herein and is before the Court for all

 purposes.

                              III.      JURISDICTION AND VENUE

        3.      The Counterclaim asserted herein includes compulsory and permissive actions.

        4.      This Court possesses personal jurisdiction over the NRA because it has transacted

 business in the State of Texas, and has purposefully directed activities at the State of Texas, which

 activities form the basis of AMc’s claims and injuries and had foreseeable effects in Texas,

 including forming the basis of AMc’s claims and damages.

        5.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 1391(b)

 because a substantial part of the events or omissions giving rise to the claims occurred within the

 Northern District of Texas, Dallas Division, including but not limited to the termination of

 NRATV and the resulting damages therefrom, which took place in Dallas, Texas.

                                  IV.     BACKGROUND FACTS

 A.     Decades of Harmony Coincide with the Emergence of LaPierre.

        6.      For nearly four decades, AMc expertly served the NRA, helping the gun rights

 organization navigate troubled political and societal waters as its principal communication

 strategist and crisis manager.      The relationship commenced following NRA management’s

 decision to completely outsource its public relations work to AMc. AMc effectively crafted the

 NRA message and burnished its image as the most visible and powerful Second Amendment

 advocacy group in the United States.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 5
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                            Page 6 of 85 PageID 11181



            7.      In the wake of the tragedy of the elementary school shooting at Sandy Hook in

 2012, LaPierre personally sought to avoid public scrutiny1 and to cease being the only voice of the

 organization. He turned to AMc, which created a commentator program for that purpose. Within

 a short period of time, AMc—at LaPierre’s request and with his approval—hired or contracted

 with several nationally recognized talents whose job was to deliver relevant and timely

 commentary on Second Amendment and American freedom issues. Through LaPierre, the NRA

 expressly assessed and approved the salaries and capabilities of those talents as, ultimately, the

 commentators’ salaries would be passed through to the NRA.

            8.      Through LaPierre, the NRA also tasked AMc to develop programs that would

 broaden the NRA’s reach. To that end, AMc developed the theme “Stand and Fight,” which

 became the banner brand for the NRA. The NRA continues to use the theme today.

            9.      By contrast, certain offensive messaging, which disgraced the NRA, was created

 by other vendors at LaPierre’s direction. For example, in 1994, LaPierre and his membership-

 recruitment firm (not AMc) created the now-infamous direct-mailer line, “jack-booted thugs.”

 LaPierre routinely urged AMc to give him “more gasoline,” knowing that this kind of incendiary

 advocacy would create notoriety for the NRA . . . and, of course, enhance his personal brand. AMc

 refused such directives that, in its professional opinion, would bring harm to the NRA brand.

 B.         Agreed Protocols, Now Conveniently Ignored, Are Developed.

            10.     During this multi-decade relationship, the parties developed working arrangements,

 such as negotiating annual budgets covering a variety of tasks. The NRA, through LaPierre and

 its former CFO Wilson “Woody” Phillips (“Phillips”), completely controlled the process,

 operating with full knowledge of the budgeted line items. As projects were initiated, invoices



 1
     LaPierre flew to the Bahamas during this time to avoid having to comment on Sandy Hook.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                               PAGE 6
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 7 of 85 PageID 11182



 would issue and be approved by Phillips and LaPierre, payment would follow without complaint,

 and thorough annual audits proved satisfactory.       LaPierre personally participated in those

 negotiations and approved each annual budget.

        11.     The NRA and LaPierre acknowledged and accepted that keeping hourly time

 records as the basis of billing for these services was not the contractual measure of payment.

 Instead, the NRA utilized a consensual budgeting process between the NRA and AMc to authorize

 services and to know how much would be required to pay for such services. Reflecting the

 understanding that strategy and creative value are determined by outcome and effect rather than

 an amount of time spent, the annual budget the parties developed and agreed upon was results-

 based in nature. LaPierre, in consultation with AMc’s late CEO, Angus McQueen, directed the

 creation of these working arrangements. The entities’ senior officers (LaPierre and/or Phillips

 from the NRA) and Winkler and/or Montgomery (from AMc)) carried out budgetary, invoicing,

 and payment tasks.

        12.     The parties abided by these protocols steadfastly and with minimal conflict for

 many years as the relationship flourished. Budgets would be set for specific work, AMc sent an

 invoice, the NRA approved the invoice and paid the amount budgeted for the invoiced task, and

 AMc completed the objective. The relationship between the organizations was harmonious and

 mutually beneficial, as both parties grew into leaders in their respective spaces. Given the

 transparency and fairness of the annual budgeting process, never in their long history did either

 party express mistrust of the other side’s financial dealings—that is, until LaPierre’s problems at

 the NRA began to mount, and Brewer and Powell came on the scene, both of whom had personal

 reasons for making a scapegoat of AMc.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                           PAGE 7
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 8 of 85 PageID 11183



 C.      The Services Agreement.

         13.     Over the course of years, the parties formalized their working arrangements,

 embodying their protocols in a “Services Agreement,” the first of which they executed in 1999.

 The latest version was updated in 20172 and amended in 20183 to confirm the protocol for the

 hiring, compensation, and reimbursements due AMc under employment agreements involving

 Col. Oliver North (“North”) and Dana Loesch (“Loesch”). At the NRA’s request, made directly

 by LaPierre, AMc formally employed both of these individuals as “talents” for NRATV, the digital

 broadcast network created, staffed, and administered in its most recent form (again at LaPierre’s

 request) by AMc. LaPierre envisioned NRATV as the vehicle through which the NRA’s message

 could be optimally delivered.

         14.     The Services Agreement also contained other key clauses, including the duties

 imposed upon AMc to maintain the confidentiality of the NRA’s sensitive information and a

 provision designating the sole NRA authority—LaPierre or his designee—for communicating with

 and issuing directives to AMc.

         i.      Termination and Reimbursement Provisions.

         15.     The 2018 Amendment contains two provisions expressly designed to protect AMc

 in the event of expiration or termination of that agreement. First, the NRA was required to obtain

 and post a $3,000,000 letter of credit for AMc’s benefit to secure payment of outstanding invoices

 over 30 days old.4 Second, “all non-cancellable” contracts entered into between AMc and third

 parties for the benefit of the NRA, including the Col. North and Loesch contracts (referred to as

 the “Third Party NRA Contracts”), obligated the NRA to pay the “compensation payable” under


 2
   See Services Agreement.
 3
   See Amendment No. 1 to Services Agreement.
 4
   Id. at ¶ 2.



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 8
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 9 of 85 PageID 11184



 the Third Party NRA Contracts.5 The NRA has refused to honor these and other commitments,

 exposing AMc to claims by, e.g., Loesch (who seeks compensation in a separate arbitration), for

 which AMc is entitled to indemnity.

             16.   The 2018 Amendment was significant for other reasons as well. LaPierre on

 multiple occasions lauded AMc’s work on NRATV, including during a meeting in Dallas on

 October 11, 2018. Starting at that meeting and continuing over the next two months, LaPierre

 approved NRATV for the 2019 budget year, including Dan Bongino’s $1.5 million contract (which

 Mr. Bongino ultimately turned down). As he had done in May 2018 when the 2018 Amendment

 was signed, LaPierre voiced his continuing support for AMc’s work and the performance of

 commentators like Col. North and Loesch. These statements, like the written commitment to

 reimburse AMc for Col. North and Loesch’s salaries, were false, were known by LaPierre to be

 false when made, and were relied upon by AMc, resulting in damages. Part of those damages are

 attributable to costs incurred in defending against Loesch’s arbitration claim against AMc.

             17.   Under the 2017 Services Agreement and the 2018 Amendment, the NRA had the

 contractual ability to terminate the Agreement at any time with 90-days’ notice. The termination

 of the Services Agreement triggers Sections XI.B, D, E, and/or F, under which the NRA would

 owe AMc termination payments, which currently exceed millions of dollars in severance payments

 and other cessation fees.

             ii.   Authorized Contacts.

             18.   Additionally, Section IX of the Services Agreement provides as follows:

                   AMc is authorized to act upon written communications received
                   from the NRA Executive Vice President or his designee. He or his
                   designee are the only persons within NRA who have the actual


 5
     Id. at ¶ 3.



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 9
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 10 of 85 PageID 11185



                    authority to issue such communications.6

            19.     At all relevant times, LaPierre was (and remains) the NRA Executive Vice

 President. As the Executive Vice President, only LaPierre or his designee could demand that AMc

 provide to anyone (including any other member of the NRA itself) access to any information or

 documents in AMc’s possession.

            20.     Pursuant to Section IX of the Services Agreement imposed by the NRA, AMc could

 act only if it received a “written communication” from LaPierre or his designee. Similarly, only

 LaPierre could designate persons “within the NRA” who have the actual authority to issue

 directives to AMc relative to the request for, or release of, documents. For this reason, certain

 instructions and document demands from other sources purporting to act on behalf of the NRA

 were unauthorized and therefore invalid under the Services Agreement.

           iii.     Services for the NRA Foundation

            21.     As stated above, the NRA Foundation is the non-profit arm of the NRA. In

 approximately 2016, LaPierre began requesting that AMc perform services for the NRA

 Foundation, such as educational programming. These services were performed and billed to the

 NRA as part of the regular invoice-submission process with the rest of the NRA invoices.

 Eventually, services for the NRA Foundation were built-in as line items as part of the NRA’s total

 budget. This billing process for the NRA Foundation mirrored the billing process for the NRA—

 services budgeted annually and paid in monthly installments. These services for the NRA

 Foundation were clearly under the umbrella of the Services Agreement because they were

 requested and authorized by LaPierre and paid through the regular NRA billing channels.




 6
     See Services Agreement § IX (emphasis added).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 10
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                           Page 11 of 85 PageID 11186



 D.      NRA Asks AMc to Front Activities; LaPierre’s Passion for Secrecy.

         22.      One of the defining characteristics of the NRA/AMc relationship was the frequency

 with which LaPierre and others acting at his direction asked AMc to “front” activities and expenses

 for the NRA. For example, AMc would engage third parties to perform work for the NRA at

 LaPierre and his designees’ request, pay for the work performed by those third parties, and then

 submit an invoice for reimbursement by the NRA. These expense reimbursements (as opposed to

 charges for work actually performed by AMc) amounted to tens of millions of dollars annually.7

 LaPierre’s rationale for running these expenses through AMc: it was necessary for security and

 “discretion” reasons. In fact, on many occasions, he told AMc that he did not trust his own

 accounting department within the NRA to have knowledge of how the NRA was spending money

 and to prohibit leaks of factually correct information about NRA expenditures. LaPierre explained

 to AMc that these pass-through arrangements enabled the NRA to court high-dollar donors who

 were sympathetic to Second Amendment principles but who would be unwilling to donate to the

 NRA (for political reasons) if their identities were known, which LaPierre felt would be revealed

 if the expenses were paid through the NRA’s accounting department.

         23.      Brewer even admitted to this common practice of the NRA vendors to conceal

 information when describing the NRA’s billing arrangement with Andrew McKenna, an NRA

 consultant that assists with high-donor fundraising, who also happened to employ Powell’s wife.8



 7
   Press reports influenced by the NRA have incorrectly asserted that the NRA “paid” AMc $40 million in 2017. In
 fact, a substantial amount of the 2017 budget was spent on expensive national broadcast advertising and talent AMc
 retained for NRA projects at the NRA’s request, specifically, at the request of LaPierre. Those “payments” to AMc
 were actually reimbursements, rather than profit.
 8
   “As is customary in finance, consulting, and other industries, N.R.A. vendors have occasionally used code names
 for transactions or projects. This does not mean the N.R.A. lacked knowledge regarding the services rendered. For
 example, work performed by McKenna & Associates was reviewed, vetted, and approved.” Mike Spies, An Internal
 Memo Raises New Questions About Self-Dealing at the N.R.A., THE NEW YORKER (May 7, 2019),
 https://www.newyorker.com/news/news-desk/an-internal-memo-raises-new-questions-about-self-dealing-at-the-nra.



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                        PAGE 11
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 12 of 85 PageID 11187



 Powell himself admitted that LaPierre exhibited extreme paranoia related to leaks within the NRA

 accounting department, which is why he opted to run certain expenses through AMc.

                We all knew we had some internal leaks. One of the reasons Wayne
                ran so much of his financial stuff through Ackerman was because
                we [sic] didn’t trust his own accountants.9

        24.     It is that same paranoia of purported leaks upon which LaPierre based the decision

 to intentionally conceal the recent January 2021 NRA bankruptcy filings from the NRA’s Board

 of Directors, General Counsel, and Chief Financial Officer/Treasurer, which the bankruptcy court

 found was “nothing less than shocking.”

        25.     As a result of this paranoia, LaPierre adopted a dictatorial, micromanagement style.

 Indeed, LaPierre’s work philosophy was always “management by chaos.” He explained that the

 “chaos concept” was to keep factions inside the organization fighting each other as an effective

 way for him to keep control. Powell explained it like this:

                [LaPierre] was sort of micromanaging people, while not really
                managing them at all. He never had big staff meetings, and no one
                really trusted anyone else. His management style was, as his wife,
                Susan, would say, “no management style at all.” He’d meet with
                people separately, yes them to death, and then he’d disappear. What
                he called the “rope-a-dope.”10

        26.     LaPierre began displaying an obsession with privacy, distancing himself from the

 public eye and exhibiting panic at the thought of public scrutiny. At the same time, he was heavily

 involved in the formulation of policy and protocols for dealing with third-party vendors. He

 repeatedly made two things clear to AMc: (1) he was the only person with ultimate authority to

 speak for the NRA and direct the AMc relationship on behalf of the NRA, unless he specifically

 designated someone in writing to perform that task; and (2) any expenses he incurred, whether


 9
   Joshua L. Powell, INSIDE THE NRA: A TELL-ALL ACCOUNT OF CORRUPTION, GREED, AND PARANOIA WITHIN THE
 MOST POWERFUL POLITICAL GROUP IN AMERICA 158 (2020).
 10
    Id. at 45.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                           PAGE 12
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                Page 13 of 85 PageID 11188



 personally or through AMc, were legitimate NRA expenses, and therefore subject to

 reimbursement to AMc. As AMc has now learned, LaPierre’s broad representations regarding the

 legitimacy of his expenses were often false.

 E.     NRATV: LaPierre’s Brainchild.

        27.      NRATV, now assailed by the NRA as an “abject failure” and a “failed endeavor,”

 was highly successful. Officially launched as a full network production featuring gun-related

 topics, political commentary, and other NRA-friendly topics, it had its actual beginnings in the

 early 1990’s.

        28.      The network’s earliest iteration featured a spokesperson, Ginny Simone, providing

 monthly reports on VHS for the NRA Board of Directors. That evolved into Ginny Simone Special

 Report Video Magazines in 1996, then expanded as follows:

                 2000: NRA Live Launch

                 2004: NRA News Launch, including the debut of “Cam & Co.,” the NRA’s
                       first talk show host

                 2010: NRA Life of Duty Network Launch

                 2012: NRA Women Network Launch

                 2014: NRA Freestyle Network Launch

                 2015: Super Channel Launch under NRA News

                 2016: NRATV Official Launch

        29.      NRATV was created and expanded at the sole direction of LaPierre. In accordance

 with LaPierre’s directives, AMc developed and administered the network’s content (subject to

 NRA approval) and hired its high-profile talent (at NRA’s request with salary and other costs

 reimbursed and payment “guaranteed” by the NRA). Not only did LaPierre sign off on every

 performance metric of NRATV, he extolled the success of NRATV in public speeches and made



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 13
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                       Page 14 of 85 PageID 11189



 numerous presentations to NRA members and directors as one of its proudest and most successful

 projects. One board member observed, “If you took a poll of most board members, they’ll tell you

 they like NRATV.”11

         30.     Indeed, LaPierre, during his frequent visits to Dallas and other locations to meet

 with AMc personnel and discuss NRATV analytics from 2016 to 2018, repeatedly told AMc

 personnel how well the network was performing and that the NRA would continue its support,

 financially and otherwise, of the NRA’s flagship digital platform. Each annual budget increased

 the agreed-upon amounts dedicated by the organization to NRATV, and each annual budget was

 approved by LaPierre, the Finance Committee, and the Board of Directors.

 F.      NRATV as a “Super Channel” with Political Clout.

         31.     In the wake of excessive spending by the NRA on the 2014 mid-term elections,

 LaPierre began looking for ways to cut costs and targeted the NRA’s online channels, such as Life

 of Duty and the Women’s Network, for debilitating budget cuts. In an effort to maintain the flow

 of sponsorship dollars, however, LaPierre instructed AMc to “fake it,” as in, make it appear that

 these programs remained robust despite significant funding loss. AMc refused the instruction to

 “fake it” and instead developed creative concepts that would serve the NRA members with a

 smaller budget. Toward that end, throughout 2015, AMc worked to create both the “Super

 Channel” and “Freedom’s Safest Place.” The “Super Channel” was a cost-effective online

 streaming platform for the consolidation of the NRA’s multiple individual channels, which would

 ultimately become NRATV. “Freedom’s Safest Place” was a successful national advertising

 campaign that would air on both the “Super Channel” and on national television.

         32.     When Donald Trump (“Trump”) became the Republican presidential nominee


 11
   Mark Maremont, NRA Files Suit Against Ad Agency in Rift with Key Partner, THE WALL STREET JOURNAL (Apr.
 15, 2019), https://www.wsj.com/articles/nra-files-suit-against-ad-agency-in-rift-with-key-partner11555320601.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                   PAGE 14
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                       Page 15 of 85 PageID 11190



 front-runner heading into the NRA convention in 2016, the NRA strongly supported his campaign,

 given the alignment between the candidate’s political base and the NRA’s base of membership

 and donors. LaPierre bristled at the thought of openly supporting Trump so early. He continued

 his cynicism regarding Trump during the entire presidential election, noting on multiple occasions

 that he did not believe Trump could win. In the fall of 2016, LaPierre approved new live

 programming to launch under the new brand NRATV during what he anticipated would be a

 Hillary Clinton presidency. Despite LaPierre’s personal negativity regarding Trump’s candidacy,

 the NRA, with the advantage of Chris Cox’s12 relationships, placed its support behind Trump.

         33.      Freedom’s Safest Place ads had become an impressive success for the organization.

 They were routinely used to solicit high donor donations, and they aired throughout the 2016

 election.     Once Mr. Trump became President, however, LaPierre routinely referred to his

 presidency as the “Trump slump”13 and opted to use Freedom’s Safest Place to continue to solicit

 donations throughout 2017 and into 2018 while keeping the ads running on Fox News.

         34.      In the successful deployment of broad messaging about freedom that resonated with

 the NRA’s constituency, LaPierre sought to increase NRATV’s live presence. He personally

 courted Loesch to join the channel full-time and officially agreed to her designation as the de facto

 “NRA Spokesperson.” Her show launched in 2018 right after the tragic high school shooting in

 Parkland, Florida.

         35.      Following the Parkland shooting, Loesch appeared on a CNN Town Hall instead of

 LaPierre, and he touted that her appearance was a huge success. More importantly, NRATV was

 going live multiple times throughout the day with messaging intended to counter the narrative



 12
   Former Executive Director of NRA Institute for Legislative Action and Chief Lobbyist.
 13
   The “Trump slump” is LaPierre’s reference to the decrease in NRA membership revenue caused by the lack of a
 “common enemy,” “threat,” or other fear-based drivers of NRA membership.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                   PAGE 15
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                      Page 16 of 85 PageID 11191



 coming from gun control groups. This type of direct and immediate method for disseminating the

 NRA message was a critical—if not the key—purpose of NRATV, as LaPierre originally intended,

 allowing the NRA to rapidly respond to current events and deliver its message undiluted by the

 spin of mainstream media or the timeline of the national news cycle.

            36.      Although messaging was the primary goal, NRATV was also a robust fundraising

 platform for the NRA. In one monetization effort, NRATV was able to generate almost $500,000

 in a matter of some 35 days, the bulk of which occurred over a ten-day period. The reason for this

 success was the large number of viewers NRATV was able to reach through AMc’s strategic use

 of social media. By publishing NRATV content across multiple digital platforms, such as

 Facebook and YouTube, the NRA reached millions of additional viewers who might not have

 otherwise gone looking for the NRATV website itself. Throughout its duration, NRATV was a

 valuable branding, messaging, and fundraising vehicle for the NRA.

 G.         LaPierre Fails to Calm Stormy Seas for the NRA.

            37.      In the wake of Parkland, the public vilified the NRA more and more. Much of the

 executive leadership became extremely agitated about impending investigations.                 Tension

 mounted. Threats took the form of “forensic accounting teams taking over whole floors in New

 York City to bury the NRA” and “the loss of all the organization’s insurance.” The heart of the

 problem was that LaPierre and his cronies were desperate to raise more money through fundraising

 programs that also supported their lavish personal expenditures.

            38.      Seeking to stabilize his rudderless ship, and with repeated resignation threats from

 then-President Pete Brownell,14 LaPierre personally recruited NRA Board member Col. North to

 become the next president of the organization and to appear on NRATV. Col. North had been



 14
      President of the NRA at that time.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                               PAGE 16
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                            Page 17 of 85 PageID 11192



 volunteering for the NRA by making television and other media appearances ever since the launch

 of NRA Life of Duty years ago. Col. North was also one of the most effective voices in the

 Freedom’s Safest Place campaign. Everything culminated at the 2018 Dallas Annual Meeting

 where AMc representatives had multiple meetings with Phillips,15 Steve Hart,16 and LaPierre to

 discuss Col. North’s contract, as well as the announcement of his presidency. Amidst the mounting

 political pressure, the Col. North presidency provided the NRA with much needed stability and

 increased public respect.

         39.      Despite Col. North’s short-lived stabilizing effect, AMc began to have serious

 concerns about the NRA’s direction under LaPierre’s increasingly erratic and unusual leadership.

 First was the “Carry Guard” debacle. Originally a concept of fee-for-service intended to raise

 funds and fill a gap in the NRA’s portfolio of member services, Carry Guard was designed to

 provide concealed-carry insurance and firearms training for its subscribers. AMc was hired to

 develop the gun training component and to provide public relations and branding services for the

 program.17 However, it was the NRA’s responsibility, led by Powell,18 to develop and administer

 the entire Carry Guard program, including specifically the insurance portion.

         40.      On multiple occasions, the program’s mismanagement became evident.                            For

 example, Powell tried to convince the NRA to acquire USCCA, the leading competitor in the

 space, going so far as to enter into negotiations with the USCCA president entirely without the

 knowledge or approval of the NRA Board. Moreover, in meetings with AMc, Powell seemed

 generally dismissive of the training component of the program and kept referring to Carry Guard



 15
    Treasurer of NRA at that time.
 16
    General Counsel of NRA Board of Directors at that time.
 17
    AMc engaged multiple third-party contractors consisting of elite special operations personnel to develop training
 programs that the NRA believed it could not do on its own.
 18
    At AMc’s insistence, Powell was eventually removed from contact with AMc employees due to his sexual
 harassment of an AMc employee.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                          PAGE 17
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 18 of 85 PageID 11193



 as nothing but an “insurance scheme.” AMc, however, wanted nothing to do with a “scheme.” As

 Powell forcefully pressed to launch a premature program, AMc expressed reservations about

 promoting anything that the NRA would be unable to deliver as promised. This created the first

 visible signs of a schism in the relationship, with Powell upset that AMc would not blindly follow

 his direction.

            41.     The next issue that started to unfold was the Russia internal investigation by the

 NRA following a highly questionable, inexplicable trip to Russia by NRA executives hosted by

 Russian national, Maria Butina, who later pled guilty to espionage charges. Initially, the NRA

 asked a distinguished and experienced former government attorney, Elaine Lammert,19 to lead the

 internal NRA investigation. She was quickly stonewalled. NRA officials indicated that they were

 more concerned with hiding the facts than with bringing the entire story to light. The extent to

 which the NRA was willing to prioritize the personal protection of LaPierre, Powell, and other

 members of the Board—a whitewash effort the organization is stridently pursuing even today—

 was becoming evident to AMc.

            42.     It is against this backdrop of chaos that the NRA still utilized AMc to do its

 increasingly important job of managing the public-facing brand while the NRA scrambled to

 protect itself from what appeared to the outside world to be a massive case of mismanagement.

 PR became more difficult as the Carry Guard product was beginning to lack any substance,

 appearing to be only a massive fundraising scheme. AMc’s disagreement with the NRA’s rollout

 and administration of the Carry Guard program and other issues, such as AMc’s vocal objection

 over how the Russia internal investigation was handled, became additional “grist for the mill” of

 retaliation prompted by LaPierre, fomented by Powell, and executed by Brewer.



 19
      Former Deputy General Counsel for the FBI.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                            PAGE 18
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                       Page 19 of 85 PageID 11194



 H.        The NRA: Wayne’s World.

           43.      From its founding in 1871, the NRA grew to become a respected and powerful

 voice for Second Amendment rights in America. Then came the “corporate fat cat” 20 iteration of

 Wayne LaPierre, which emerged as his tenure and grip on the NRA intensified. As even Powell

 stated:

                    In spite of Wayne’s attempts to paint the other side as the “Elites,”
                    he himself was the epitome of elitism, robbing every $45-dues-
                    paying member to cover the costs of his own extravagance and his
                    shameful mismanagement of a multi-hundred-million-dollar
                    association.”21

 Now built on the unstable foundation of LaPierre’s personality, today’s NRA bears little

 resemblance to its earlier incarnations. As the lawsuits against AMc and others have continued to

 unfold, it has become clear that LaPierre himself is his first and only priority, as opposed to the

 Second Amendment, let alone the members he was “elected” to serve. Here, too, Powell admits:

                    Wayne LaPierre was only loyal to one thing: himself and his own
                    survival. As his right-hand man, I witnessed what I saw as a
                    stunning display of lies, petty politics, and a desperate effort to save
                    himself at any cost. Wayne thought he was the NRA. His real
                    loyalty was not the Second Amendment, or to the NRA, or to the
                    national debate on guns and gun violence, but to saving his own
                    skin.22

      i.         Personal Spending: Party On.

           44.      Throughout his tenure with the NRA, LaPierre appears to have routinely used third-

 party vendors like AMc to conceal his penchant for personal spending, seemingly with the NRA’s

 blessing, which the NRA, with LaPierre in ironclad control, paid. Some of LaPierre’s out-of-

 pocket expenses reimbursed to AMc by the NRA, which were both requested and approved by



 20
    Powell, INSIDE THE NRA, at 199.
 21
    Id. at 24.
 22
    Id. at 26.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 19
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                              Page 20 of 85 PageID 11195



 LaPierre, certainly appear to be personal in nature. For example, AMc was directed to pay a $5,000

 monthly rental for an apartment to be used by a female NRA intern; a very large monthly retainer

 to Gayle Stanford, a “travel agent” who was facilitating personal travel for LaPierre and his family

 on chartered jets; and monthly charges from the use of an AMc credit card by LaPierre and other

 NRA employees, designated by LaPierre, for LaPierre’s personal benefit and extravagant lifestyle,

 including extended trips to Europe and island vacations. In theory, the backup documentation for

 many of these charges should still be in the NRA and LaPierre’s possession. Regardless, AMc

 kept detailed records of its transactions with the NRA even while the NRA and LaPierre directed

 that AMc report less detail on its invoices to the NRA for purposes of confidentiality and security.

            45.      AMc first became suspicious of LaPierre’s misuse of funds in early 2018 when

 LaPierre asked AMc to facilitate and help structure the financing of a personal mansion-style home

 for LaPierre and his wife, paid for by the NRA. Ostensibly for “safety” reasons, LaPierre began

 looking for a home where he would be better protected than his current residence. As the search

 expanded, LaPierre passed over numerous safe housing options in favor of a more than $6 million

 mansion with no greater safety benefits, but with an accompanying country club lifestyle that his

 wife, Susan LaPierre, insisted upon. At that point, AMc refused to participate in the luxury housing

 scheme.23

            46.      Upon information and belief, other NRA vendors are still being protected who were

 willing to hide LaPierre’s spending. AMc became a target only after no longer billing these pass-

 through line-items in the parties’ most recent annual budget and seeking backup documentation

 from LaPierre and other NRA employees regarding LaPierre’s expenses. Indeed, other service

 providers and board members who challenged LaPierre’s use of funds have now also been pushed



 23
      See also Powell, INSIDE THE NRA, at 194-96 (describing LaPierre’s attempt to purchase the Dallas “safe house”).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                           PAGE 20
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                               Page 21 of 85 PageID 11196



 out and attacked by LaPierre and the NRA as extortionists, coup supporters, and “co-

 conspirators.”24

            47.      LaPierre also structured certain “back-scratching” relationships to siphon money to

 pet projects that the NRA would otherwise be prohibited from financially supporting. Upon

 information and belief, the NRA makes improper expenditures to directly support Youth for

 Tomorrow, by making charitable contributions to a third-party charity that in turn donates the

 money to Youth for Tomorrow, an organization for which Susan LaPierre acted as President.

      ii.         “Funny Money”: Filling the Coffers.

            48.      To support LaPierre’s spending habits, the NRA had to continue fundraising

 successfully. To artificially boost these efforts, the NRA and LaPierre intentionally misled

 members using fear-based promotions designed to drive donations. For example, the NRA’s plea

 for donations to sue and fight New York Governor Andrew Cuomo (citing the danger of losing its

 insurance), or claims that the NRA was “going out of business,” were intentionally misleading to

 drive donation and membership dollars.25 AMc likewise refused to be a part of any promotion or

 publicity stunt that was misleading to NRA members.

            49.      LaPierre also boosted NRA revenue through the creation of shell programs that the

 NRA never had any intention or meaningful ability to competently execute, such as Carry Guard

 and School Shield.26 By appealing to members’ hearts or promising benefits that were never to be



 24
    Will Van Sant and Daniel Nass, The NRA Exodus: Who Left the Organization During a Year of Upheaval, THE
 TRACE (Mar. 2, 2020), https://www.thetrace.org/2020/03/nra-departures-timeline-wayne-lapierre/.
 25
    LaPierre and the NRA apparently still use this strategy: the NRA employed the same tactic with the New York
 Attorney General after the NYAG filed the Enforcement Action, partially seeking dissolution, urging members to
 “save the NRA.”
 26
    School Shield was developed in the wake of the Sandy Hook tragedy in 2012. The goal was to provide schools,
 through grants from the NRA, with threat assessments to determine the school’s vulnerability, prepare a plan to make
 schools more secure, and help locate qualified armed safety officials. Although this program raised millions of dollars,
 it was little more than a media stunt. Powell confirmed that, over four years later in early 2017, the School Shield
 program had assessed only three schools. Powell, INSIDE THE NRA, at 70.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                             PAGE 21
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                           Page 22 of 85 PageID 11197



 delivered, the NRA raised millions of dollars, not only in membership donations, but in “funny

 money”—LaPierre’s affectionate term for brand sponsorship funds.

      iii.         Wayne’s Way or the Highway.

             50.      Throughout the last two years, the NRA has seen the LaPierre-forced exodus of

 Board members once devoted to the NRA, the Board’s legal counsel, the NRA’s chief lobbyist,

 Col. North (an elected NRA Board member and its President), and longtime vendor, AMc—each

 dedicated to defending the Second Amendment, each unwilling to blindly follow LaPierre, and

 each attacked as “conspiring” to overthrow LaPierre. It has become clear to many within the NRA

 that LaPierre does not care at all if board members, vendors, or executives are devoted to Second

 Amendment principles—he cares if they are devoted to him. As Powell describes it: “His real

 loyalty was not to the Second Amendment, or to the NRA, or to the national debate on guns and

 gun violence, but to saving his own skin.”27

             51.      Indeed, numerous board members have testified under oath that the NRA operates

 as “Wayne’s Kingdom”; that the NRA is governed like LaPierre’s “sole proprietorship”; that no

 decisions pertaining to the Board or NRA operations are made without LaPierre’s blessing; and

 that LaPierre does not abide by the NRA’s bylaws.

 I.          LaPierre Retains Brewer, Who Immediately Begins His Attacks Against His Family
             and Their Company.

             52.      As Carry Guard collapsed, the NRA retained Brewer and the Brewer Firm solely

 to prosecute the then-existing issues concerning the Lockton Affinity Series of Lockton Affinity,

 LLC (“Lockton”) related to the failure of the Carry Guard insurance program after several states

 deemed it to be illegal. 28


 27
  Powell, INSIDE THE NRA, at 26.
 28
  See ECF 1, National Rifle Association of America v. Lockton Affinity Series of Lockton Affinity, LLC, et al, Case
 No. 1:18-cv-639, in the United States District Court for the Eastern District of Virginia (the “Lockton Lawsuit”).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                        PAGE 22
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 23 of 85 PageID 11198



         53.      Shortly after Brewer’s engagement, the NRA’s General Counsel, acting at Brewer’s

 direction, notified AMc that the Brewer Firm would be reviewing AMc’s marketing activities with

 respect to Carry Guard. The NRA represented only that the Brewer Firm would be assisting with

 the Lockton and Carry Guard investigations and instructed AMc to cooperate with the

 investigation.

         54.      AMc was already intimately familiar with Brewer and his firm, and the parties’

 connection made his hiring somewhat baffling. In addition to being related by marriage to the

 McQueen family, the Brewer Firm was also a client of AMc. Brewer’s retention was even more

 puzzling in light of his long history of supporting anti-gun proponents and members of the

 Democratic Party, including Beto O’Rourke (a proponent of gun confiscation), Hillary Clinton,

 and President Barack Obama.        Upon information and belief, Brewer boasted of his close

 relationship to Michael Bloomberg, the former NYC Mayor and long-term opponent of the NRA,

 who is openly credited with funding much of the anti-NRA activity in the US. Now having

 morphed into an unapologetic enabler of the radical right, Brewer’s turncoat advocacy has left

 some within the NRA questioning Brewer’s true motives. While confusing, Brewer’s retention

 was not a direct issue for AMc until the NRA turned adversary and put Brewer at the lead of that

 initiative.

         55.      Brewer’s relationship with Angus McQueen was toxic from the outset. For over

 20 years, Brewer has had a strained relationship with Angus and a resentful, disrespectful attitude

 toward him and other McQueen family members. In fact, his personal history of animosity with

 the McQueen family, his anti-gun political sentiments, and his parade of prior ethical violations

 raised numerous eyebrows among NRA officials. Brewer was often disrespectful to the McQueen

 family, voicing frequent professional criticisms about AMc, slow-paying for the services his law




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 23
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                         Page 24 of 85 PageID 11199



 firm received from AMc,29 and vocalizing his disdain for AMc’s relationship with the NRA due

 to his own political sentiments against Second Amendment rights. Indeed, Brewer has had 20

 years, as a family member and AMc client, gaining key insight into AMc’s business strategy and

 the personal lives of the McQueen family. In that role, and as a McQueen family member, he

 apparently saw something that he coveted: the prestigious public-relations work that AMc

 provided to the NRA and an opportunity to take down his dying father-in-law.

         56.      Unlike typical law firms, the Brewer Firm actively promotes its ability to offer

 crisis-management and PR services to clients. According to his recent article, published with

 remarkable hubris as he initiated litigation against AMc, Brewer boasts of his ability to try cases

 in the press (“in the court of public opinion”) instead of the courtroom and advocates that PR

 services should be performed by law firms instead of companies like AMc:

                  As many clients realize, crafting a public narrative can no longer fall
                  solely under the purview of public relations agencies or a
                  corporation’s in-house communications department.

                  According to recent press reports, the legal community has
                  awakened to the “new” normal: issues and crisis management
                  should be a fundamental component of any high-stakes advocacy
                  plan. There are many advantages for clients when that function is
                  managed by law firms.30

         57.      Within weeks of his engagement in early 2018, Brewer positioned his law firm as

 a direct competitor of AMc, overtaking all legal and PR decisions within the NRA. Brewer and

 his PR team initially began drafting press releases for the NRA, a task for which AMc had been

 primarily responsible for several decades. Throughout the next few months, Brewer and his PR

 firm continued drafting press releases and working with the media on NRA’s behalf without any



 29
   In fact, even until December 2019, Brewer’s law firm was still an AMc client.
 30
  See Excerpts from William A. Brewer III, Advocacy as Art: Lawyers Must Engage in Issues and Crisis Management,
 TEXAS LAWYER, May 6, 2019.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                     PAGE 24
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                           Page 25 of 85 PageID 11200



 input from or disclosure to AMc. Brewer and the Brewer Firm provide services to the NRA that

 AMc provided exclusively for nearly 40 years, including speech-writing, crisis management,

 media relations, press releases, website content, and general PR advice, a fact the NRA’s “longtime

 public affairs chief” proudly boasts:

                  The [Brewer] firm represents the NRA on many different matters—
                  working to protect our legal, regulatory and reputational interests.
                  As we’ve repeatedly stated, centralizing these services allows the
                  NRA to gain strategic advantages, recognize cost savings, and
                  improve our advocacy…31

         58.      In fact, AMc representatives learned that Brewer was making ultimate NRA

 decisions relating to content on the NRA’s website that was contractually administered by AMc.

 Most importantly, in order to secure his new role as the NRA’s primary PR provider, Brewer

 conveniently denounced AMc as the NRA’s greatest existential threat and made AMc the NRA’s

 primary litigation target. According to the NRA and its counsel in the recent bankruptcy trial,

 suing AMc was part of the NRA’s strategy to deflect attention from its own misdeeds during the

 NYAG’s investigation.

         59.      As a result of Brewer being a competitor of AMc, a state court judge in Virginia, a

 federal district judge, and the federal magistrate judge presiding over this case have already found

 that Brewer and his PR team are prohibited from reviewing any of AMc’s highly confidential

 business information in this lawsuit.32




 31
     Betsy Swan, NRA Legal Bills Raise ‘All Sorts of Red Flags,’ THE DAILY BEAST (May 14, 2019),
 https://www.thedailybeast.com/nra-legal-bills-raise-all-sorts-of-red-flags.
 32
    See ECF 148 (noting that Brewer and AMc both provide public relations services and findings that “if Brewer had
 access to AMc’s Highly Confidential Information—which includes non-public financial statements, profit and loss
 data, and sales information relating to specific customers—then Brewer could use that competitive information to
 severely prejudice AMc.”).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                        PAGE 25
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 26 of 85 PageID 11201



 J.     Brewer Begins His LaPierre-Sanctioned Takeover of the NRA.

        60.     On May 29, 2018, on behalf of the NRA, Brewer filed a lawsuit against Lockton

 regarding Carry Guard. Brewer agreed to take on this lawsuit, but only if Powell agreed to get

 him involved in all the NRA’s legal matters. As noted above, the NRA had tasked AMc with

 marketing the Carry Guard program, but AMc had no role in the design or administration of the

 insurance portion of the program, which was led by Powell. Numerous state insurance regulators

 deemed Carry Guard to be illegal, placing the NRA and Powell under political and legal scrutiny.

 To save Powell’s position, he and Brewer advanced the false narrative that AMc was somehow at

 fault for Carry Guard’s failure to divert attention from Powell’s failure. In fact, in October, 2017,

 Powell foreshadowed this scapegoat narrative when he angrily told Angus McQueen that Carry

 Guard’s failure would be labeled as “all AMc’s fault.”

        61.     During this same time, Powell and Brewer were inseparable, a fact Powell has also

 confirmed. In fact, Brewer spent more time with Powell than he did LaPierre, constantly blurring

 the lines between a professional and personal relationship, orchestrating interactions with Brewer’s

 family and Powell’s family. Brewer even propositioned Powell about working for the Brewer

 Firm following his employment with the NRA.

        62.     Together, Powell and Brewer seized upon an opportunity to take down AMc and

 Angus McQueen, whom they both resented for personal reasons. By creating a narrative that AMc

 was concealing spending records, Powell and Brewer could begin a witch hunt against AMc,

 blaming AMc for the NRA’s regulatory non-compliance issues, creating a distraction from Carry

 Guard and the Russia investigation, creating a for-cause reason for terminating the relationship

 without paying termination fees, and publicly disgracing AMc and Angus in the process.

        63.     While Brewer and Powell were formulating their plan to destroy AMc, LaPierre

 would call Angus to tell him that Brewer “was crazy,” that he had LaPierre “in a box,” and that


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                            PAGE 26
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21               Page 27 of 85 PageID 11202



 LaPierre was nothing but “a pawn on Brewer’s chessboard.” Indeed, the former NRA’s General

 Counsel to the Board, Steve Hart (“Hart”) has confirmed that Brewer has completely taken over

 LaPierre and the decision making at the NRA:

               Q. You discussed in your prior testimony about litigation strategy
                  interfering with business decisions. And you mentioned that
                  sometimes a lawyer gets inside the CEO’s head. Is that what you
                  believe happened with Bill Brewer getting inside of Wayne
                  LaPierre's head?

               A. I have experienced this with a number of CEOs and lawyers. So,
                  for me it was repetitive, just another instance of litigation
                  strategy starting to overwhelm the business strategy.

               Q. And my question is, is that what you believe was happening with
                  Bill Brewer getting inside Wayne LaPierre's head?

               A. Yes.

        64.    As discussed below, Brewer even commandeered the finances of the NRA,

 deciding in every instance who got paid (and who did not) by the accounting department, and

 specifically insisting that his unaudited bills would be paid same-day upon receipt. Indeed, the

 following memorandum prepared by an NRA whistleblower explained the lengths Brewer would

 go to make sure his fees were paid:




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                       PAGE 27
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 28 of 85 PageID 11203




        65.     Despite the initially limited scope of his retention regarding Lockton, Brewer’s

 influence and control over LaPierre quickly spread as he convinced LaPierre that only he could

 keep LaPierre out of jail for LaPierre’s abuses of NRA funds and other still-concealed

 malfeasance. The New York Attorney General was already beginning to investigate the NRA and

 LaPierre.    LaPierre permitted Brewer and his firm to reexamine all of the NRA’s vendor

 relationships, ostensibly to ensure they were in compliance with New York law. Brewer used this

 opportunity to attack AMc and continue to grow his influence and control within the NRA.

        66.     Without consulting the Board of Directors or obtaining approval required by the

 NRA bylaws, and without himself understanding the allegations, LaPierre authorized Brewer to

 begin a litigation campaign. Soon, Brewer became chief legal provider (after ousting three

 different lawyers for their part in the concocted extortion narrative, i.e., their lack of loyalty to


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                            PAGE 28
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                         Page 29 of 85 PageID 11204



 LaPierre), earning fees of approximately $100,000 per day ($1.5 to $3 million per month).

 According to Powell, by the time his book was published in 2020, the NRA had paid approximately

 $70 million to the Brewer Firm.33 However, despite his initial support of Brewer, Powell was

 eventually forced to admit that, once AMc was out of the picture, Brewer began overstepping his

 boundaries and acting like he was in charge of the NRA.

 K.      LaPierre and Brewer’s Witch Hunt Escalates with Phony Audits.

         67.      The NRA has historically conducted annual audits of its vendors. AMc openly

 provided access to financial and other information (including pricing) to NRA accountants and

 officers, including the Treasurer, Chief Financial Officer, and Board Legal Counsel, on an annual

 basis. These actual audits were conducted almost yearly without complaint or adverse findings by

 the NRA for more than twenty-five years. However, on several occasions, LaPierre specifically

 instructed AMc not to disclose information to certain auditors, such as Rick Tedrick, and instead

 instructed them to be reviewed by other auditors, such as Phillips.

         68.      Angus McQueen was diagnosed with advanced lung cancer on June 1, 2018. After

 the diagnosis, Brewer’s approach changed from one of alleged neutrality (assisting the NRA with

 the Lockton and Carry Guard matters) to increasing hostility and direct accusations of wrongdoing

 against AMc.

         69.      In fact, Brewer would routinely threaten AMc and Angus. In the summer 2018,

 Brewer repeatedly said that he was going to have him and AMc charged with RICO (Racketeer

 Influenced and Corrupt Organizations Act) violations, and that the Federal Bureau of Investigation

 was going to raid AMc’s offices. These threats were relayed to numerous people, including



 33
   Powell, INSIDE THE NRA, at 168. According to documents filed in the NRA’s bankruptcy proceedings, the Brewer
 Firm was paid over $17.4 million between October 22, 2020 and January 14, 2021. Upon information and belief, the
 NRA has paid the Brewer Firm over $100 million to date.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                      PAGE 29
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 30 of 85 PageID 11205



 Brewer’s wife, Skye McQueen Brewer, Angus, Tony Makris, and Josh Powell. Naturally, this

 deeply distressed Angus, who had devoted most of his career (roughly 40 years and half of his life)

 to serving the NRA.

        70.     While threating AMc and his family, Brewer also demanded copies of documents

 from AMc, which the NRA had a right to review but not copy; demanded non-contractual post hoc

 justifications for AMc’s billing, which had long-since been preapproved by the NRA and LaPierre

 and were audited by the NRA; requested interviews of AMc personnel not authorized by the

 Services Agreement; and insisted on conducting three separate but repetitive audits in short

 succession, the first of which occurred in September 2019 and was conducted by members of the

 Brewer Firm.

        71.     These demands and audits were not consistent with NRA practices, the Services

 Agreement between the NRA and AMc, or the nearly 40-year business relationship between the

 parties. For example, by putting Brewer at the forefront of the request, the NRA failed to abide

 by the contractual requirement to communicate directives to AMc through Executive Vice

 President (LaPierre) or his formally declared designee as required by Section IX of the Services

 Agreement. The Services Agreement also did not permit copying of the documents, only their

 review. And in the nearly 40-year business relationship between the NRA and AMc, there were

 no prior demands for interviews of AMc employees. Finally, some of the requests sought

 documents that did not exist and were fashioned specifically and intentionally to draw unavoidable

 non-compliance, or sought documents that were already in the NRA’s possession. The others

 sought documents directly hazardous to the NRA’s interests and contrary to its overall business

 strategy. AMc has since learned that Brewer and LaPierre were preparing litigation against

 AMc—about noncompliance with audits—before the first audit even occurred. Nevertheless,




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 30
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                       Page 31 of 85 PageID 11206



 despite the redundant and/or impossible demands, AMc responded in a complete and timely

 manner.

         72.     And despite AMc’s compliance, Brewer began shaping the negative public

 narrative by releasing false and disparaging public statements, claiming that AMc was refusing to

 turn over the requested information, when the requests had been fashioned to draw noncompliance:

                 •    “It’s stunning that a trusted partner for all these years is just
                     refusing to cooperate.”34

                 •   “The lawsuit [AMc’s Counterclaims] is without merit—a
                     misguided attempt to deflect attention from Ackerman
                     McQueen’s numerous failures to comply with its obligations,”
                     said the NRA’s legal counsel William A. Brewer III, partner at
                     Brewer, Attorneys & Counselors, in a statement to AgencySpy.
                     “Ackerman’s claims against the NRA emerged after, and only
                     after, the NRA sought to compel the agency to provide
                     documents and billing records relating to its services.”35

 L.      LaPierre Falsely Promises AMc that Brewer Will Not Be Involved with AMc.

         73.     Given the threats, the escalating hostilities, and the unprecedented letter writing

 campaign, LaPierre, Craig Spray (former NRA Treasurer),36 and AMc officials, including Angus

 and Revan McQueen, held a meeting in Dallas on October 11, 2018 (the “October 11 Meeting”).

 The meeting was to discuss AMc’s concerns about dealing with Brewer in light of his relationship

 and animosity towards the McQueen family, his actions and desire to take over AMc’s business

 with the NRA, and his letter-writing campaign where he repeatedly and falsely accused AMc of

 withholding documents. The purpose of the meeting was also to discuss an AMc executive’s

 recent sexual harassment allegations against Powell, and how and if the NRA and AMc were going



 34
    Mark Maremont, NRA Files Suit Against Ad Agency in Rift with Key Partner, THE WALL STREET JOURNAL (Apr.
 15, 2019), https://www.washingtonpost.com/politics/how-a-hard-charging-lawyer-helped-fuel-a-civil-war-inside-
 the-nra/2019/09/18/9ae0a01e-a986-11e9-a3a6-ab670962db05_story.html.
 35
    Patrick Coffee, Read Ackerman McQueen’s $100 Million Countersuit Against the NRA, ADWEEK (May 24, 2019),
 https://www.adweek.com/agencyspy/read-ackerman-mcqueens-50-million-countersuit-against-the-nra/156964/.
 36
    Craig Spray resigned from his role as Treasurer of the NRA on or about January 29, 2021.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                   PAGE 31
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                Page 32 of 85 PageID 11207



 to work together going forward. Prior to this meeting, AMc decided that if LaPierre, Spray,

 Brewer, and other NRA officials were not willing to change their recent practices, AMc would

 resign the NRA’s business entirely.

        74.    At the outset of the October 11 Meeting, AMc, with Angus taking the lead, had a

 conversation with LaPierre about AMc’s future with the NRA in light of Brewer and Powell’s

 actions. Specifically, Angus talked to LaPierre about the abusive and harassing threats he had

 received from Brewer in June and the letter writing campaign from Brewer falsely accusing AMc

 of withholding documents. Angus told LaPierre that if he thought the claims by Brewer were true,

 then AMc and the NRA’s relationship should cease because they would not be able to trust each

 other. LaPierre quickly responded that was not going to happen.

        75.    Angus further expressed concerns to LaPierre about Powell’s involvement with

 AMc, especially in light of the recent sexual harassment allegations with an AMc executive and

 LaPierre’s decision to select Powell as his “designee” under the Services Agreement—essentially

 appointing Powell as LaPierre’s designated representative to work with AMc on a day-to-day

 basis. Angus made clear that AMc was not going to deal with Brewer or Powell because of their

 repeated abusive conduct and because they appeared to have no interest in being part of AMc’s

 work for the NRA.

        76.    In response to AMc’s concerns, LaPierre repeatedly praised AMc’s branding and

 communication strategy, including crisis communications and the legislative response work that it

 performed for decades, and pled with AMc to “stick with him.” LaPierre stated that the letter

 writing campaign with Brewer and the Brewer Firm would stop and that AMc would no longer

 have to deal with Brewer, the Brewer Firm, or Powell. LaPierre explained that Brewer would be

 gone in 30-60 days because Brewer was going to have everything resolved with the New York




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 32
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21               Page 33 of 85 PageID 11208



 Attorney General. LaPierre told another AMc employee during a December 2018 phone call the

 exact same thing. During the October 11 Meeting, LaPierre repeatedly stated that Brewer was the

 only person who could save the NRA from the New York Attorney General, that Brewer had some

 key relationships in the State of New York, and that Brewer knew “how to fix this.” When AMc

 representatives asked LaPierre what he meant by Brewer’s knowing “how to fix this,” LaPierre

 responded that “he just does.”

        77.     The conversations relating to Brewer and Powell during the October 11 Meeting

 were sometimes heated because of the emotionally charged issues concerning Brewer’s personal

 attacks against Angus, and Powell’s sexual harassment incidents, for example, rather than because

 of any mere business disagreement. But at the end of the discussion, LaPierre looked around to

 each of the AMc representatives and asked them whether they would stick with him if he did in

 fact make sure that Brewer, the Brewer Firm, and Powell were no longer involved with AMc.

 Based on LaPierre’s representations, AMc agreed to maintain the business relationship and re-

 invest in resources to allow AMc to continue to provide services to the NRA.

        78.     The day after the October 11 Meeting, LaPierre placed a call to Revan McQueen.

 During the call, LaPierre again pleaded for AMc to “stick with him.” He also wanted to inquire

 about a second audit the NRA purportedly needed as part of the Carry Guard litigation. Revan

 reminded LaPierre that the Brewer Firm was not a trusted independent auditor and that AMc would

 no longer deal with them, but made clear that AMc would welcome an audit from any reputable

 auditing firm or law firm that was not intent on threatening AMc or further damaging its

 relationship with the NRA. LaPierre acknowledged AMc’s position and asked if Hart could

 contact AMc to make the necessary arrangements.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 33
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                Page 34 of 85 PageID 11209



        79.     LaPierre represented that the audit was required as part of the Lockton settlement.

 Alarmingly, LaPierre’s explanation confirmed what AMc suspected: the first audit the Brewer

 Firm conducted was nothing more than a fishing expedition. In fact, and as discussed in more

 detail below, LaPierre later admitted in writing that the NRA, spearheaded by Brewer, was

 planning to file a lawsuit against AMc for failing to comply with the NRA’s audit efforts before a

 single audit had even taken place.

        80.     Over the next several weeks, LaPierre continued to tell AMc that the NRA wanted

 to keep working with AMc and that it would no longer be required to interact with Brewer or

 anyone from the Brewer Firm. Based on LaPierre’s material representations that AMc would no

 longer be dealing with Brewer or his firm, AMc agreed to continue its work for the NRA and

 approved the 2019 budget and a second audit of its documents. AMc then worked with Hart and

 coordinated the Cooper Kirk Law Firm’s audit of Carry Guard material, which, after one full day

 of thorough review, concluded with no issues or complaints.

        81.     Despite LaPierre’s repeated promises for AMc to “stick with him” and that AMc

 would no longer be dealing with Brewer or the Brewer Firm, the Brewer Firm sent a letter to AMc

 on December 21, 2018. Brewer demanded to examine an even more extensive list of documents

 that went to the heart of AMc’s confidential business and billing practices—information that any

 competitor of AMc would want to know. These demands reflected Brewer’s agenda, not the

 NRA’s. Indeed, high-ranking NRA officials testified that Brewer’s actions were improper given

 his clear conflict of interest with the McQueen family and AMc, and that the requests and demands

 he was making were completely unreasonable and not in line with the NRA’s overall strategy with

 AMc and its long-standing relationship. For example, Hart made clear that Brewer and the Brewer




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 34
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                Page 35 of 85 PageID 11210



 Firm were making completely unreasonable requests that were not in line with the NRA’s business

 strategy:

               A.    The problem here, they [Brewer Firm] were asking for fair
                     market value analysis and some things here related,
                     essentially, you know, what are you charging your other
                     clients. And there is no way Ackerman was giving that up.
                     That would be, I considered that one is the one that was most
                     troublesome.

               Q.    It is an unreasonable request in your view?

               A.    It absolutely is.

               Q.    Did you believe that this had to be the Brewer Firm that was
                     doing the audit review? Or could it have been a forensic
                     accounting firm?

               A.    Well that is a generic question. There are all sorts of people
                     who can do these things and you want to do it in the least
                     controversial manner.

               Q.    So, in other words that was a viable alternative in your view.

               A:    Yeah, I mean, absolutely. We know there is hostility …

        82.    LaPierre allowed the campaign of harassment to continue because it helped to keep

 the spotlight off his own mismanagement and financial abuses. This circus act was consistent with

 LaPierre’s “management by chaos” preference. Moreover, LaPierre was convinced that Brewer

 was the only one who could “keep him out of jail,” and, toward that end, has delegated critical

 NRA leadership functions to Brewer.

        83.    But Brewer didn’t (and still doesn’t) care about the NRA. Brewer was concerned

 about family vengeance, protecting his golden goose (millions in monthly billing to the NRA),

 stealing AMc’s business for himself and the Brewer Firm, and taking the spotlight off LaPierre so

 the gravy train could continue. In response, AMc reminded LaPierre about the Brewer Firm’s




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 35
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21               Page 36 of 85 PageID 11211



 conflicts of interest and LaPierre’s assurances that Brewer and his firm would not interact with

 AMc—in hindsight, clearly false and intentionally fraudulent empty promises.

        84.    Despite those false promises, LaPierre, the NRA, and Brewer’s fraud reached new

 heights in February 2019 with the third audit of AMc. John Frazer (“Frazer”), the NRA’s General

 Counsel, had reached out to AMc about yet another audit of AMc’s records. Knowing the Brewer

 Firm’s involvement would result in even more issues between the parties, the NRA explained to

 AMc that it had retained a company called Forensic Risk Alliance (“FRA”) to conduct the audit.

 Unbeknownst to AMc, Susan Dillon, a new FRA Senior Director, had just joined FRA at the end

 of 2018 after working as the Director of Consulting at the Brewer Firm for more than 17 years.

 In fact, Dillon had actually participated in the Brewer Firm’s initial audit of AMc in September

 2018. Dillon left the Brewer Firm to join FRA during the time the parties were disputing whether

 Brewer would be involved with AMc (i.e., around the time of the October 11 Meeting).

        85.    The NRA, either directly or through Brewer, hired FRA/Dillon to help facilitate

 AMc’s audit in early January 2019. Indeed, FRA’s privilege log reveals that the very first

 communication relating to FRA’s eventual audit of AMc was a conflict check run by Brewer’s

 long-time friend and confidant—Dillon. FRA and the NRA have refused to produce any of the

 1,600 actual documents shielded by the privilege log covering its nine days’ worth of auditing.

 Once FRA was formally engaged by the NRA/Brewer Firm, the Brewer Firm specifically provided

 Dillon with all of the information it had gathered from AMc to date. Moreover, Dillon coordinated

 the internal FRA team reviews of the AMc documents that FRA collected during the nine-day

 audit. She reviewed AMc’s documents herself, and she reported to the Brewer Firm about her

 findings.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 36
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                             Page 37 of 85 PageID 11212



            86.      AMc, under the false impression that FRA was an independent third party, agreed

 to a multi-day audit February 5-8, 12-15, and 19-21, 2019. Prior to the AMc audit, Dillon and

 other FRA representatives had numerous meetings, telephone conferences, and email exchanges

 with the Brewer Firm.

            87.      During the audit, Brewer had FRA repeatedly ask AMc representatives questions

 about AMc’s confidential business practices and directed that FRA copy documents it had no

 contractual or other legal right to copy.37 Dillon oversaw the entire February 2019 audit of AMc,

 including directly communicating with the Brewer Firm about her findings. FRA’s records reveal

 that Dillon exchanged numerous emails with the Brewer Firm before, during, and after the audit,

 and that the Brewer Firm was being provided daily updates on the audit’s progress.

            88.      Shockingly, Dillon is now back at the Brewer Firm and is no longer with FRA.38

 In other words, Brewer, knowing that he could not directly interact with AMc anymore, dispatched

 a delegate to do what he could not—review AMc’s records—by causing FRA to hire his Director

 of Consulting (Dillon) solely for the AMc audit.

            89.      Although AMc complied with all three audits, Brewer continued to spin a false

 narrative about AMc’s compliance. At no time did the auditors complain to AMc that documents

 were withheld from review. It is AMc’s understanding that even LaPierre himself does not believe

 any documents requested by the auditors/examiners were deliberately withheld by AMc.

            90.      NRA General Counsel Frazer twice expressed his gratitude for AMc’s compliance

 with the NRA audit: first in an email on March 4, 2019 and again in a March 25, 2019 email.

 Frazer also characterized the NRA audit of AMc as “productive” in a letter to AMc counsel on

 March 14, 2019.


 37
      Article VIII of the Services Agreement only provides the NRA the right to examine books and records.
 38
      https://www.brewerattorneys.com/susan-dillon.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                           PAGE 37
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                Page 38 of 85 PageID 11213



 M.     Brewer Continues to Take Over the Roles and Responsibilities AMc Provided to the
        NRA for Nearly 40 Years.

        91.     For nearly 40 years, AMc had been exclusively responsible for the NRA’s

 branding, reputation, and public relations services. Those services included PR advice and

 counsel, including crisis management; ongoing media relations; specialized PR writing services

 and distribution of same as required; and speechwriting services, amongst a litany of other

 offerings.

        92.     As Brewer became more entrenched with the NRA and gained detailed knowledge

 of his in-laws’ business relationship with the NRA, he deployed numerous tactics to convince

 LaPierre that Brewer and his firm should be the only PR and crisis-management team for the NRA.

        93.     For example, in January 2019, the Brewer Firm made a presentation to the NRA’s

 Public Affairs Committee relating to representing the NRA in the legal, regulatory, and public

 arenas, which included numerous discussions and references to the NRA’s reputation, the public

 opinion, and news articles. The presentation—conducted by the non-lawyer head of public

 relations for Brewer, and which AMc was requested to attend—repeatedly referenced the “court

 of public opinion” and promotion of the NRA’s narrative through the media. LaPierre later wrote

 to the NRA Board that he had retained Brewer “to protect our interests on several related fronts,”

 including the NRA’s “reputational interests.”

        94.     Shortly thereafter, on January 18, 2019, LaPierre attended an in-person meeting

 with AMc’s executives, including Angus and Revan McQueen. During the meeting, LaPierre told

 AMc that he was sending Brewer to the New York Times (“NYT”) to talk about Congress’

 investigation into the NRA’s trip to Russia. Numerous AMc executives expressed concerns about

 the NRA approaching a well-known liberal media outlet to talk about the Russia investigation. In




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 38
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                    Page 39 of 85 PageID 11214



 response, LaPierre said that Brewer would sue the NYT if it did not write what Brewer wanted the

 NYT to say.

        95.     Additionally, at this meeting, LaPierre informed AMc that the Brewer Firm would

 be writing his speech for CPAC, a critical project on which AMc had historically collaborated with

 LaPierre and which set the tone for the NRA’s annual communication strategy. It was, each year,

 one of the most important speeches LaPierre gave in a public forum, and one Brewer began

 criticizing after his retention, suggesting his firm could do a better job. In fact, LaPierre told Angus

 that Brewer criticized LaPierre’s 2018 CPAC speech that AMc had scripted, and that Brewer told

 LaPierre that it was being studied at NYU and Columbia journalism schools for alleged anti-

 Semitism.

        96.     During this same January 2019 meeting, AMc once again confronted LaPierre on

 why it was still dealing with Brewer and his firm, especially in light of the new document request

 from the Brewer Firm sent on December 21, 2018. LaPierre again pleaded for AMc to stick with

 him and repeatedly proclaimed that Brewer was the only person who was going to keep him out

 of jail. When pressed by AMc executive as to why he should be concerned about going to jail,

 LaPierre stated on three separate occasions during the meeting that, “you don’t know what you

 don’t know.”

        97.     On March 11, 2019, AMc received a call from journalist Danny Hakim (“Hakim”)

 at the NYT. Hakim has repeatedly been the recipient of Brewer’s disclosures of NRA affairs and

 documentation. On that call with AMc, Hakim indicated that the NYT would be running an

 adverse story (i.e., a hit piece) on NRATV and AMc, which would include disparaging quotes

 provided to the NYT by two NRA Board members about AMc. Hakim told AMc that he received

 the quotes directly from Brewer, a fact that LaPierre later confirmed to the NRA Board. The story,




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                               PAGE 39
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 40 of 85 PageID 11215



 which contained false and defamatory statements about AMc, ran at a time when Brewer and the

 Brewer Firm had already taken over the NRA’s PR messaging previously managed by AMc,

 further confirming Brewer’s participation and control in the media attacks against AMc.

        98.     AMc immediately expressed its strong objection to the NRA’s false statements,

 doing so by letter to NRA General Counsel, Frazer, on March 12, 2019. Frazer’s March 14, 2019

 response did not deny that the NRA had leaked the information to the New York Times. Instead,

 Frazer for the first time asserted the NRA’s position that only AMc, and not the NRA, had

 restrictions on the use of a party’s confidential information. The NRA claimed it could disclose

 AMc’s information with impunity while AMc was contractually prohibited from any reciprocal

 freedom to use NRA information. The exchange of correspondence signaled the NRA’s claim that

 it could deliberately misuse AMc’s confidential information and thereby violate the NRA’s duty

 of good faith and fair dealing inherent within the terms of the Services Agreement.

        99.     Current and prospective clients, financial institutions, and insurance providers have

 been questioning AMc employees about the NYT article, this Lawsuit, and consequent media

 reports, with running false commentary by Brewer. AMc has been unable to provide meaningful

 responses to these inquiries due to the confidentiality restrictions imposed by the Services

 Agreement.

        100.    AMc has also learned additional facts about Brewer and his PR team’s actions in

 taking over the roles that AMc had been handling for the NRA for decades:

                •   The NRA consolidated its in-house PR division in July 2019
                    after termination of the Services Agreement with AMc;

                •   Despite AMc helping LaPierre write his speeches for several
                    decades, Travis Carter, Brewer’s Managing Director of Public
                    Affairs, is now preparing speeches for LaPierre;

                •   The Brewer Firm is drafting and approving the NRA’s press
                    releases and statements to the media;


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                           PAGE 40
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21               Page 41 of 85 PageID 11216



               •   When media outlets, including the New York Times, approach
                   the NRA for comments on the NRA’s litigation with AMc, NRA
                   officials confer with Brewer and the Brewer Firm’s PR group,
                   which helps them draft the responses; and

               •   The NRA’s PR head, Andrew Arulanandam, has been
                   communicating with the Brewer Firm’s PR head, Travis Carter,
                   several times per week since April 2019.

        101.   Upon information and belief, the Brewer Firm is now involved in all speech writing,

 press releases to the media, crisis management, and PR services for the NRA—precisely the

 services AMc had been performing for nearly 40 years.

 N.     NRA President Lieutenant Colonel Oliver North Is Confronted with Questions and
        Concerns about Brewer and the Brewer Firm, Enmeshing AMc further into Brewer’s
        Quagmire.

        102.   In the Spring of 2018, LaPierre had approached Col. North about becoming the next

 President of the NRA. At the time, Col. North had just extended his contract with Fox and was in

 a stable and well-compensated position, but LaPierre convinced Col. North that the NRA needed

 his unique leadership. As part of the arrangement and at the NRA’s direction, Col. North was to

 be directly employed by AMc to host a television show on NRATV. Because the President’s

 position is unpaid, LaPierre, on behalf of the NRA, arranged to compensate AMc for all of

 Col. North’s employment by reimbursing AMc for his work, as it did other talent contracts.

 Col. North was to host an NRATV program, thereby replacing his former income and benefits as

 an AMc employee. LaPierre and Phillips collectively reviewed and approved the contract.

        103.   Because the NRA was in a financial slump, LaPierre tasked Col. North with

 traveling the country to help with fundraising efforts. As he met with NRA members, he was

 persistently confronted with questions related to Brewer, such as why the NRA was paying the

 Brewer Firm approximately $1.5 to $3 million in monthly fees when the NRA was financially

 challenged; how and why Brewer was selected as counsel; whether Brewer disclosed his court



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 41
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 42 of 85 PageID 11217



 sanction in Texas, especially considering those ethical issues were “carried over” into the Lockton

 Lawsuit (where his pro hac vice admission was revoked for misrepresentations to a federal judge

 about being sanctioned). And of course there was (and still is) the issue of Brewer’s personal

 conflict-of-interest based on his familial ties to Angus and AMc.

        104.    Despite Col. North’s repeated requests, Brewer and LaPierre thwarted all efforts by

 the President of the NRA to review Brewer’s legal bills. With these issues already in the public

 arena, Col. North felt he owed a fiduciary duty to find answers to his constituents’ questions in

 order to reassure himself and the NRA’s fundraising base that its money was being used

 responsibly.

        105.    As Col. North began reviewing issues related to Brewer, more information surfaced

 that caused Col. North to believe that Brewer was harming the NRA, including:

                •   Brewer controlling the NRA’s legal and PR activity, without the
                    required contracts and Board approval, including his firm taking
                    over the NRA’s response to a congressional committee probe
                    into the NRA’s ties with Russia, which resulted in Chris Cox
                    (the one-time heir to LaPierre and former Executive Director of
                    the NRA’s lobbying arm, the Institute for Legislative Action
                    (“ILA”)) quitting;

                •   Questions were raised by NRA members and staff regarding
                    Brewer’s greed, integrity, and ability to do his job;

                •   Brewer actively monitoring NRA employees’ emails that, upon
                    information and belief, permitted him to identify NRA internal
                    critics and ultimately terminate anyone in his path including
                    Board General Counsel Steve Hart, outside NRA counsel
                    Cooper, NRA president North, NRA ILA’s Chris Cox, and
                    others;

                •   Brewer manufacturing conflicts within the NRA and instructing
                    high-ranking NRA officials that they could not speak with




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 42
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                            Page 43 of 85 PageID 11218



                       certain individuals until approved by Brewer—and then
                       charging the NRA to “fix” those manufactured conflicts;39 and

                  •    Concerns about the NRA’s internal leaks to the media, which
                       Brewer himself raised, despite him being the one leaking
                       information to the press.

 Indeed, the Brewer Firm appeared to be the NRA’s largest vendor, leading to concerns by Col.

 North that NRA member funds are being drained at a rapid and unsustainable pace.

         106.     Col. North and other NRA officials, including then-First and Second Vice

 Presidents, sent letters to LaPierre and Brewer requesting more information about the scope of

 Brewer’s services and asking him to submit engagement letters that were compliant with the NRA

 bylaws—the same standards Brewer was enforcing for all other vendors. These letters also sought

 copies of Brewer’s invoices to better evaluate the details of the work he was performing. Despite

 repeated requests, however, Brewer and LaPierre told Col. North that Brewer’s bills were

 confidential. They instructed Col. North to stand down. Although Powell initially defended

 Brewer’s bills and denounced Col. North as a “Trojan horse” for AMc, Powell eventually

 admitted:

                  Now, Ollie had a point—we should have pumped the brakes and
                  looked at how we were handling our litigation. At the time, we were
                  hemorrhaging money, and we were paying [Brewer] almost
                  $100,000 a day. And [Brewer] had a reputation for escalating
                  disputes into expensive legal battles.40

 O.      Brewer, on behalf of the NRA, files multiple pre-textual lawsuits against AMc in
         retaliation for Col. North’s attempts to address questions regarding Brewer’s
         exorbitant fees, ethical problems, and conflicts of interests.

         107.     As Brewer’s fees continued to increase, more and more individuals within the NRA

 began to question them and Brewer’s role, even requesting independent oversight. For example,


 39
    For example, Hart testified “[y]ou don’t sign anything Bill [Brewer] asks you to sign. His motivations are always
 to create additional conflict.”
 40
    Powell, INSIDE THE NRA, at 177.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                          PAGE 43
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 44 of 85 PageID 11219



 Col. North felt he had a fiduciary duty to call for an audit of the Brewer Firm’s bills. To that end,

 on March 22, 2019, Col. North, the NRA’s First Vice President (Carolyn Meadows), and the

 NRA’s Second Vice President (Richard Childress) wrote to Brewer asking him to submit separate

 engagement letters and budgets for all of the matters he was then handling on behalf of the NRA.

 Col. North also told Brewer that the NRA Audit Committee had been asked to form a special

 committee to conduct an independent audit of the Brewer Firm’s invoices. Col. North then sent

 subsequent correspondence to LaPierre and other members of the NRA questioning the

 stonewalling that he had received relating to Brewer and the Brewer Firm, and again requesting

 an independent third-party audit, which was denied.

        108.    Col. North also expressed concerns about Brewer’s settlement of the Lockton

 Lawsuit. Brewer had originally estimated a large settlement value of the case, which he had touted

 to NRA leadership. Once the settlement occurred, however, not only was the actual settlement

 value a mere fraction of the value Brewer had originally promoted, but it further appeared that

 Brewer had cut himself into the settlement and arranged for a payout directly to the Brewer Firm.

 Since the NRA had already been paying the Brewer Firm’s hourly fees each month, it was

 confusing to North and others why the Brewer Firm would also be receiving any money from the

 Lockton settlement. Nevertheless, North’s questions about Brewer’s fees remained unanswered

 and the details of the Brewer Firm’s invoices shielded from inspection.

         109. Col. North was not the only NRA Board member or high-ranking official to

 question Brewer’s legal practices, integrity, and turmoil inside the NRA. Numerous other

 members had significant concerns about Brewer and the Brewer Firm (and its PR group) and its

 destruction within the NRA. These concerns resulted in the resignation of numerous longstanding

 NRA Board members and devoted advocates of the Second Amendment, such as Daniel Boren,




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                            PAGE 44
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21               Page 45 of 85 PageID 11220



 Timothy Knight, Esther Schneider, Sean Maloney, Julie Golob, Richard Childress, and many

 others.

           110. Upon information and belief, the NRA has paid the Brewer Firm at least

 $75 million in legal fees—a figure which may be closer to $100 million to date—since March

 2018 and is now the NRA’s largest vendor by far. Upon information and belief, Brewer’s fees

 even cause the NRA Foundation to increase the amount of money it loans to the NRA to pay him.

 For example, the Foundation loaned $5 million to the NRA in November 2017 based on a decision

 by the Foundation’s Treasurer who was, conveniently, the NRA’s Treasurer too. The NRA

 requested to extend the loan’s repayment deadline from January 2018 to June 2018. And although

 the NRA paid back that loan in March 2018, the Foundation made another $5 million loan to the

 NRA in 2018, eventually extending that repayment date to October 2019. In addition, the NRA

 caused the Foundation to subordinate its loan to a bank because the NRA had defaulted on a

 separate loan from the bank. The NRA did not pay the Foundation loan in October 2019 as

 required. It was not until January 2020 that the NRA even requested a second extension of the

 second Foundation loan.

           111. As North began investigating Brewer, more information surfaced that caused North

 to believe that Brewer was harming the NRA. North and other NRA officials sent letters to

 LaPierre and Brewer requesting more information about the scope of his services and asking him

 to submit engagement letters compliant with the NRA bylaws—the same standards Brewer was

 enforcing for all other vendors. These letters also sought copies of Brewer’s invoices to better

 evaluate the details of the work he was performing. Despite repeated requests, however, Brewer

 and LaPierre told North that Brewer’s bills were confidential and instructed North to stand down.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 45
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                            Page 46 of 85 PageID 11221



         112.     Although these actions were being done to protect the NRA, Brewer was not going

 to allow anyone access to his records. Instead, in retaliation for Col. North acting as a fiduciary

 of the NRA, Brewer and LaPierre caused the NRA to file its first lawsuit against AMc to interfere

 with North’s employment agreement with AMc (the “North Contract”), under which North was

 paid.    It is now known that the NRA and Brewer had been plotting this lawsuit since at least

 September 2018, before the very first audit.

         113.     On April 12, 2019, the NRA sued AMc in Virginia Superior Court, alleging that

 AMc breached the Services Agreement by failing to produce records requested in the audits and

 failing to provide the NRA with a copy of the North Contract, both patently false allegations: AMc

 complied with the many audits, despite the NRA and Brewer requesting documents beyond any

 reasonable scope; and the NRA negotiated the North Contract, approved the contract with Brewer

 present, and also reviewed it and had a physical copy before filing suit against AMc. Specifically,

 the NRA’s General Counsel Frazer had reviewed the North Contract and had a copy in his

 possession from both AMc and Col. North. He too was unaware that the NRA was filing a lawsuit

 against AMc.41 Additionally, Brewer was personally present during the September 2018 meeting

 where the NRA Audit Committee approved the North Contract. Nevertheless, Brewer consistently

 accuses AMc and Col. North of withholding it.

           114. LaPierre confirmed the pretext for the AMc lawsuit in an April 2019 letter, which,

 upon information and belief, was drafted by Brewer, where he admitted:

                  “[t]he NRA and I have a common legal interests in the litigation
                  against Ackerman McQueen which crystallized before the
                  September [2018] Board meeting and colored the discussion that
                  day.”

 41
   This is the same General Counsel who was unaware the NRA was filing its bankruptcy petition in January 2021.
 The pattern of LaPierre’s lack of disclosure even within the NRA’s executive leadership, most importantly its legal
 counsel regarding legal affairs, is both concerning and evidence of LaPierre’s hold on the NRA and his scheming with
 Brewer without proper NRA knowledge and approval.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                          PAGE 46
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 47 of 85 PageID 11222




        115.    Thus, LaPierre and Brewer admitted that the decision to sue AMc, allegedly based

 upon its refusal to permit an audit, was made before the September 5, 2018 board meetings when

 no audits had even taken place. Stated differently, Brewer and LaPierre were secretly preparing

 litigation against AMc about noncompliance with its contract before the audits occurred, while at

 the same time LaPierre was begging AMc to “stick with him,” approving the 2019 budget, and

 promising AMc that it would no longer have to deal with Brewer or the Brewer Firm. Indeed,

 numerous high-ranking NRA officials did not even know that the Brewer Firm was suing AMc.

 It was with this secretive litigation plan that Brewer and LaPierre enlisted Dillon to conduct the

 Brewer-surrogated audit of AMc upon which the first and subsequent lawsuits were based.

        116.    Once prominent NRA officers and directors began to seriously question Brewer

 and the Brewer Firm’s role, ethics, billing practices, and ultimate destruction of the NRA, Brewer

 and LaPierre caused the termination or resignation of NRA employees, vendors, and consultants

 who questioned him. According to Brewer and the NRA, all of these terminated and resigned

 employees, vendors, and consultants conveniently joined to “conspire” against LaPierre—rather

 than to bring accountability to the NRA, LaPierre, and Brewer.

        117.    On April 22, 2019, AMc sent a series of letters to the NRA’s executives—copying

 Hart, the NRA’s then-General Counsel for the Board—requesting various information relating to

 LaPierre and some of the expenses that he incurred. In fact, AMc sent the letters to try and obtain

 the very information the NRA was requesting through its auditors, and which helped formed the

 basis of the NRA’s initial lawsuit against AMc when it alleged AMc was not maintaining and/or

 turning over certain documentation.

        118.    Upon receipt of the correspondence, Hart circulated the letters to certain members

 of the NRA Board whom he knew and trusted. Just over one hour later, Hart received a letter



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 47
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 48 of 85 PageID 11223



 signed by LaPierre but drafted by Brewer, suspending him immediately as General Counsel to the

 Board and falsely accusing him of leaking information to the media and conspiring with AMc.

 According to Hart, these were patently false accusations concocted by Brewer:

                Q.   So, this document says, “With respect to information
                     disseminated to a subset of board members as alleged in the
                     complaint, Paragraph 24, the NRA responds that former
                     counsel to the NRA board of directors Steven J. Hart conspired
                     with AMC,” which means Ackerman McQueen.

                A.   Right.

                Q.   “To distribute the Winkler letters to Oliver North, Richard
                     Childress, Carolyn Meadows, Charles Cotton, Allan Coors,
                     Jim Porter and Pete Brownell.”

                A.   Correct.

                Q.   Sir, is that statement true?

                A.   That is absolutely false. I didn't discuss this with Ackerman
                     McQueen. And it was my fiduciary duty to report it to the
                     Board of Directors and I did it in a very confined group that I
                     thought would handle it confidentially.

        119.    In fact, numerous individuals who raised questions about Brewer and the Brewer

 Firm, including but not limited to Steve Hart Esq., Col. North, Chuck Cooper Esq., Michael

 Volkov Esq., Chris Cox, and now Powell, have been accused of engaging in a conspiracy and have

 been forced out of the NRA by Brewer and his puppet, LaPierre. For example, similarly to Col.

 North, Hart testified that he was forced out by Brewer for questioning his fees:

                Q. So, it is your view that Bill Brewer orchestrated your removal?

                A. Yes.

                Q. Because you questioned his legal fees?

                A. Yeah.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                     PAGE 48
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 49 of 85 PageID 11224



        120.   In contrast, Carolyn Meadows, who at one point joined with Col. North (then-

 President) and Richard Childress (then-First Vice President) in questioning Brewer’s engagement

 and fees in two separate letters, later withdrew her signature. Conveniently, she replaced Col.

 North as President of the NRA.

        121.   On April 24, 2019, Col. North called Millie Hallow (“Hallow”)—LaPierre’s

 Executive Assistant, who was previously criminally convicted of embezzlement before being hired

 at NRA—to notify LaPierre about potentially damaging but true information of which he wanted

 LaPierre to be aware. As President of the NRA, Col. North was fulfilling his fiduciary duties to

 deal with the concerns to the NRA involving LaPierre, an executive vice president.

         122. But Brewer again spun—and indeed fabricated—a false narrative, claiming that

 Col. North called Hallow on behalf of AMc to extort LaPierre by threatening to release damaging

 information about LaPierre unless he immediately resigned. The NRA has yet to provide any

 evidence that Col. North ever spoke with anyone from AMc or was making any threats on behalf

 of himself (or AMc). More importantly, the NRA’s own internal evidence shows the opposite to

 be true. Indeed, Col. North repeatedly made clear under oath that he was not doing anything with

 or on behalf of AMc:

               I’m trying to inform the EVP/CEO of what I was told by Dan
               [Boren], that’s it, and it was on - - it was not on my behalf or on the
               behalf of Ackerman McQueen. I’d not talked to anybody from
               Ackerman McQueen about this.

               I was not delivering that on behalf of either one of us. I was letting
               him know what I had been told by [Boren] that was coming down
               the pike trying to help -- be helpful to Wayne and get the message if
               you want -- I mean, I didn't just get up and leave Indianapolis. I
               didn't – I didn't communicate with anybody at Ackerman McQueen
               about it. I was volunteering to go help Wayne and the NRA
               ameliorate this vicious exchange of information.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                       PAGE 49
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 50 of 85 PageID 11225



         123.   Hallow (the other party to the conversation) confirmed through sworn testimony

 that Col. North was not making any kind of threat, much less on behalf of himself or AMc:

                Q. Okay. And did he say in his phone call later that he had spoken
                   with anyone at Ackerman McQueen?

                A. He only said he had talked to Dan Boren.

                Q. Did Colonel North give you any understanding that he was
                   speaking on behalf of himself and Ackerman McQueen in that
                   phone call?

                A. Actually, not -- I don't remember that and it's not in my notes.

         124.   Even Carolyn Meadows (“Meadows”), the now-current President of the NRA who

 listened in on the call, testified under oath that neither Col. North nor AMc were making any kind

 of threat:

                Q. The, so, let me ask you this? After this conversation with – did
                   Lieutenant Colonel North ever say that he was calling on behalf
                   of anybody at Ackerman McQueen?

                A. Not in the conversation I heard.

                Q. So, not in the conversation you heard.

                A. Right.

                Q. Did he ever say that he had been instructed by someone at
                   Ackerman McQueen to call?

                A. No.

                Q. Did he ever say he was directed by someone at Ackerman
                   McQueen to call with this proposal?

                A. He did not.

                Q. Did he make any reference to any individual at Ackerman
                   McQueen in this conversation?

                A. Not that I heard.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 50
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21               Page 51 of 85 PageID 11226



         125. Dan Boren, a former United States congressman and member of the NRA Board of

 Directors, also testified that no one from AMc ever asked him to take any action on behalf of AMc

 or made any demands or threats against LaPierre:

               Q. During that telephone call with Mr. Martin [Chairman of AMc
                  Board of Directors] on April 24, did Mr. Martin instruct you to
                  take any kind of action at all?

               A. He did not.

               Q. At any point in time during that April 24 telephone call, did Mr.
                  Martin make any threat?

               A. He did not.

               Q. At any point in time during that April 24 telephone call, did Mr.
                  Martin make any demand?

               A. He did not.

               Q. At any point in time during that April 24 telephone call, did Mr.
                  Martin demand that Mr. LaPierre needed to resign?

               A. Not to my recollection.

               Q. Have you been told by anyone besides Mr. Martin that is
                  employed by or otherwise affiliated with Ackerman that Mr.
                  LaPierre needed to resign or step down?

               A. I have not.

               Q. Did -- during that telephone call on April 24, did Mr. Martin ask
                  you to convey any kind of message on behalf of Ackerman
                  McQueen?

               A. He did not.

               Q. At any point in time during that April 24 telephone call, did Mr.
                  Martin ask you to help facilitate Mr. LaPierre resigning from the
                  National Rifle Association?

               A. No, he did not.

               Q. At any point in time during that April 24 telephone call, did Mr.
                  Martin tell you that he was being instructed by someone else at
                  Ackerman McQueen to get in touch with you?


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                        PAGE 51
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 52 of 85 PageID 11227




                A. He never did, no.

                Q. At any point in time, was there any sort of an agreement between
                   you and Mr. Martin, Ackerman McQueen, Chris Cox, Oliver
                   North or anyone else to try and get Wayne LaPierre to step down
                   and resign?

                A. There was not, no. There was not an agreement.

                ...

                Q. When you spoke with Mr. Martin on April 24, was it your
                   impression that he was -- whatever he was telling you, that he
                   was just trying to help?

                A. That’s correct. I believe he was trying to -- he used the term
                   “mitigate,” try to repair the relationship between the two entities
                   without litigation.

          126. Further, no one contests that the information about LaPierre’s expenses was in any

 way inaccurate. Plus, the allegedly damaging information had already been sent to the NRA two

 days earlier, making it a very poor extortion attempt, like asking for the money after you return

 the kidnapping victim. Yet shortly after the phone call took place, Brewer and LaPierre

 immediately began promoting the false and defamatory extortion narrative, which had no relation

 to any pending dispute between the NRA and AMc. It is now clear that this extortion narrative

 was solely to divert attention from LaPierre’s malfeasance and scrutiny of Brewer’s legal fees at

 all costs.

          127. It is undisputed that Col. North never made any threats during the phone call, that

 he was not asking LaPierre to resign on behalf of himself or anyone else, and that he was certainly

 not speaking on behalf of AMc. Nevertheless, that same afternoon, Powell presented and asked

 Hallow to sign and deliver to Col. North a note claiming the message Col. North was sending to

 LaPierre was “on behalf AMc.” Upon information and belief, the note was written by Brewer and

 given to Powell to relay to Hallow.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 52
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 53 of 85 PageID 11228



             128. Hallow knew that Col. North never made any threats during the phone call, that he

 was not asking LaPierre to resign (neither on behalf of himself nor on behalf of anyone else), and

 that he was certainly not speaking on behalf of AMc. Hallow was not comfortable with sending

 Col. North such a letter that was completely inconsistent with her conversation with him just hours

 earlier and inconsistent with her contemporaneous notes. Based on her prior criminal history (and

 her embezzlement from the NRA), however, Hallow was in no position to deny the request to sign

 the false correspondence.

             129. The following day, on April 25, 2019, LaPierre falsely accused Col. North and AMc

 of engaging in an extortion attempt in a detailed letter to the NRA’s Board. Powell admits that he

 and Brewer wrote the letter explicitly for the purpose of retaliating against North: “Bill and I

 immediately decided that we had to send a letter to the board. Let’s blow this up, we thought.

 Let’s just throw it straight back at Ollie.”42 According to Powell, the letter was jointly drafted by

 Powell, members of the Brewer Firm, and the NRA’s PR manager. The letter falsely accused AMc

 and Col. North of threatening to release damaging information about LaPierre unless he resigned.

 Brewer unquestionably knew that by accusing Col. North and AMc of engaging in a coup, he could

 distract from those who were challenging his unprecedented billing practices and his take-over of

 vital functions of the NRA.

             130. Just two days later on April 26, 2019, the Wall Street Journal published an article

 titled, “NRA Wayne LaPierre Says He is Being Extorted, Pressured to Resign,” acknowledging

 that it had reviewed a copy of the April 25, 2019 “Confidential” letter to the NRA’s Board and

 summarizing same. Brewer and the Brewer Firm were in charge of creating the messaging that

 LaPierre and the NRA delivered. Upon information and belief, Brewer and the Brewer Firm were



 42
      Powell, INSIDE THE NRA, at 182 (emphasis in original).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                            PAGE 53
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 54 of 85 PageID 11229



 the ones who provided LaPierre’s letter to the media, including the Wall Street Journal. Brewer

 himself was quoted in the article attacking Col. North (the person who had been attempting to have

 Brewer’s bills audited) and then was quoted in a subsequent article defaming and disparaging AMc

 (the company Brewer was seeking to destroy):

                  It is not surprising that Ackerman now attempts to escape the
                  consequences of its own conduct,’ William A. Brewer III, a lawyer
                  for the NRA, said in a statement. ‘When confronted with inquiries
                  about its services and billing records, Ackerman not only failed to
                  cooperate—it sponsored a failed coup attempt to unseat Wayne
                  LaPierre.

           131.   During this same time, Brewer and the Brewer Firm prepared a draft speech for

 Meadows to make to the Board. In the speech, Meadows was asked to make material and false

 representations regarding the alleged extortion and AMc, sing praises to the Brewer Firm and the

 work that it was doing on behalf of the NRA, and disparage Col. North. When confronted with

 the draft speech prepared by the Brewer Firm, Meadows refuted virtually all of the prepared

 statements, including the ones relating to AMc and the Brewer Firm, and made clear that the speech

 ultimately given to the Board was vastly different from the lie that Brewer was attempting to

 spread.

           132.   There is significant evidence that the NRA, LaPierre, and Brewer have made up

 and/or manufactured evidence to support their false extortion narrative against AMc. Moreover,

 Carolyn Meadows was expressly counseled by the NRA to destroy evidence to keep it from being

 discovered—an instruction she executed by burning and shredding documents. This undisputed

 fact raises serious spoliation concerns that will be addressed with the Court and jury in this case.

           133.   Other NRA Board members are further perpetuating the defamation. For instance,

 Marion Hammer (“Hammer”) told The Wall Street Journal on May 2, 2019 that the facts about

 LaPierre’s pass-through expenses were “part of the failed coup attempt,” parroting Brewer and



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                            PAGE 54
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                    Page 55 of 85 PageID 11230



 LaPierre’s defamatory statements.43 Hammer is an NRA Board member and devout LaPierre

 supporter. Hammer has also benefitted personally from her relationship with the NRA. Reports

 reveal that she received $979,000 from the NRA from 2014-2018 as a lobbyist (including a

 $274,000 payment for “consulting services and legislative lobbying”), working five hours per

 week, on average.44 Her organization, Unified Sportsmen of Florida, also has been receiving

 annual payments of $216,000 from the NRA.45

        134.    LaPierre and Brewer’s defamatory narrative was one more step in the decision by

 LaPierre to block Col. North’s renomination as President, despite being one of the most well-

 regarded NRA members, historically receiving more votes than anyone to serve on its Board. But

 Col. North was not the only one expelled by Brewer and LaPierre. Numerous fiduciaries, including

 Board members, employees, and counsel were also accused of engaging in a conspiracy and have

 been fired or otherwise forced out of the NRA under pressure.

        135.    As Brewer, personally and through messaging, was disparaging and defaming

 AMc, Angus was admitted to the hospital. During this time, Brewer, on behalf of the NRA, filed

 a second Virginia lawsuit against AMc on May 22, 2019 with newly urged extortion allegations,

 now claiming that it was AMc who was leaking information to the media. LaPierre and Brewer

 (and Powell) knew both claims to be absolutely false—because Brewer was the person who had

 constructed both narratives and was leaking information to the press. Such calculated litigious

 action tracking Angus’ cancer treatments demonstrates Brewer’s unique access to AMc for a level

 of psychological warfare far exceeding zealous advocacy.



 43
    Mark Maremont, NRA Chief Wayne LaPierre Questioned on Travel Expenses, WALL STREET JOURNAL (May 2,
 2019), https://www.wsj.com/articles/nra-chief-wayne-lapierre-questioned-on-travel-expenses-11556834268.
 44
    Skyler Swisher, Florida Senate Closes Investigation into NRA Lobbyist Marion Hammer with No Fines or
 Sanctions, SOUTH FLORIDA SUN SENTINEL (Aug. 24, 2019), https://www.sun-sentinel.com/news/politics/fl-ne-
 hammer-investigation-results-20190823-e7z2fup24fcb5mtffw45qnmvyi-story.html.
 45
    See id.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                               PAGE 55
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                         Page 56 of 85 PageID 11231



         136.     Angus’s health continued to decline, but Brewer was unrelenting—he continued to

 leak information and provide quotes for media outlets containing accusatory statements about

 AMc, further suggesting that AMc had been intentionally harming the NRA, an organization

 Angus had devoted his life and career to serving.

         137.     Angus was so distraught by Brewer’s cruel tactics that he directed that Brewer, his

 own son-in-law, be excluded from his memorial service. The last week of his life, while on hospice

 (a fact that Brewer was most certainly knowledgeable of), Brewer was quoted in a Bloomberg

 article implying his father-in-law, as well as other AMc individuals, were criminals.46 On July 16,

 2019, libeled as a criminal by his son-in-law and with pending lawsuits claiming fraud and

 professional malfeasance against his company prosecuted by his son-in-law, Angus passed away.

         138.     Knowing the NRA’s most trusted advisor at AMc was no longer able to defend his

 company, Brewer maliciously filed a third lawsuit in the Northern District of Texas against AMc

 and numerous newly added individual AMc defendants just forty-five days after his father-in-law

 passed away.47 Not satisfied, on September 5, 2019, Brewer filed his fourth lawsuit against AMc

 in the Virginia Superior Court, alleging that AMc failed to return NRA property (despite the NRA

 refusing to make the required payment for the shipment of that property under the plain language

 of the Services Agreement).

         139.     The NRA, with LaPierre and Brewer at the helm, has moved from a non-profit gun-

 rights organization to a serial litigant. Each of the lawsuits against AMc depicts the NRA as a

 victim, each has been filed without any attempt at a good faith “meet and confer” negotiation, and




 46
    David Voreacos & Neil Weinberg, Oliver North Claims That the NRA’s Leader Defamed Him, BLOOMBERG (Jul.
 11, 2019), https://www.bloomberg.com/news/articles/2019-07-11/oliver-north-seeks-nra-legal-fees-claims-gun-grou
 p-defamed-him.
 47
    See National Rifle Association of America v. Ackerman McQueen, Inc., et al., Case No. 3:19-cv-02074-G (N.D.
 Tex).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                     PAGE 56
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                    Page 57 of 85 PageID 11232



 each has been accompanied by carefully orchestrated leaks and false, self-serving press releases.

 In fact, the Defendants in this lawsuit first learned that they were sued from news reports before

 they were even served. The repetitive and persistent nature of these filings merely underscores the

 fact that the NRA (and its counsel) have no real interest in resolution, but only a protracted public

 spectacle. In addition to the four lawsuits against AMc, under Brewer’s influence, the NRA has

 filed nearly 15 additional lawsuits/arbitrations.

 P.         One-Sided Interpretation of Services Agreement.

            140.    Each of the NRA’s lawsuits against AMc, including the instant case, either directly

 involves or tangentially implicates the Services Agreement and the parties’ respective rights and

 obligations. In fact, the first two Virginia cases are centered on alleged breaches of that agreement

 by AMc. AMc counterclaimed in Virginia that it is the NRA, not AMc, in breach of that Services

 Agreement.

            141.    It is now appropriate for this Court to consider whether, by its many actions,

 including several lawsuits filed against AMc, the NRA waived its rights to insist on the viability

 of one particular provision of that agreement: the confidentiality section.48

            142.    Although the NRA sought to rely upon the confidentiality section of the Services

 Agreement in the various lawsuits against AMc, it waived the provision by its disclosure of

 confidential information belonging to AMc and by disclosure of its own purportedly confidential

 information. For example, the NRA disclosed the existence and content of the AMc agreement

 with Col. North, confidential to both AMc and the NRA. LaPierre admitted that he authorized the

 Brewer Firm to communicate with the New York Times. When AMc complained and demanded

 a retraction, NRA counsel took the position that only AMc was required to maintain



 48
      See Services Agreement § IV.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 57
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                          Page 58 of 85 PageID 11233



 confidentiality. Under that theory, the NRA can divulge AMc’s (or the NRA’s) confidential

 material with impunity; AMc has no reciprocal right—including using the very same information

 the NRA divulges after the NRA’s own intentional disclosure.

           143.   Additionally, the NRA has liberally quoted from the Services Agreement and

 attached it in the public record, including in the instant case.49 Having previously taken the

 position that the Services Agreement itself is confidential, it cannot now hope to preserve that

 status.

           144.   If a proper reading of the Services Agreement is as the NRA purports—a unilateral

 obligation on the part of AMc only—then under those circumstances, AMc is entitled to a

 declaration that the NRA waived such provision by its own affirmative conduct. Alternatively, it

 qualifies as an unconscionable agreement under the provisions of Virginia § 8.2-302, which

 provides in pertinent part:

                  If the Court finds as a matter of law the contract or any clause thereof
                  to have been unconscionable at the time made, the court may refuse
                  to enforce the contract, or to ignore the unconscionable provision,
                  or it may limit its application in order to avoid as unconscionable
                  result. Code of Virginia § 8.2-302.50

           145.   Beyond the confidentiality dispute, the NRA makes another unilateral use of the

 Services Agreement. As dependent as the NRA is on certain provisions of the Services Agreement,

 it conveniently overlooks its obligation to pay a “fair and equitable termination fee,” recognizing

 the “inevitable severances and other reasonable costs” associated with termination, and the

 concurrent requirement to negotiate such costs in good faith.51




 49
    See, e.g., ECF 18 ¶¶ 50, 81.
 50
    Pursuant to Section XII.A of the Services Agreement, all disputes “arising thereunder shall be governed by and
 construed solely under the laws of the Commonwealth of Virginia, or if applicable by federal law.”
 51
    See Services Agreement §§ XI.E-F.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                       PAGE 58
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 59 of 85 PageID 11234



 Q.         The NRA, LaPierre, and Brewer Have Attempted to Destroy AMc’s Third Party
            NRA Contracts by Refusing to Follow Contract Terms for Compensation.

            146.    At the NRA’s direction, AMc entered into employment agreements with two well-

 known personalities, Col. North and Loesch. AMc formally employed Col. North, Loesch, and at

 least one other talent, at the NRA’s request. The 2018 Amendment to the Services Agreement

 makes clear the NRA’s responsibility for compensating those personalities, including if the

 contracts are terminated. As previously noted, under that amendment, the NRA took responsibility

 for reimbursing AMc for the cost associated with the NRATV talents. The NRA also effectively

 “guaranteed” its Third Party NRA Contract obligations by committing, among other things, to

 provide a $3 million letter of credit to backstop those commitments.52

            147.    Until the NRA began its campaign of belligerence against AMc, the reimbursement

 system worked as well as it always had throughout the years, including for third-party contracts

 like the Third Party NRA Contracts with Col. North and Loesch. Indeed, even as the NRA ramped

 up its campaign of harassment against AMc in 2018, it continued to observe its obligations to AMc

 and, by third-party beneficiary extension, to the talent.

            148.    LaPierre personally led the recruitment of Col. North. LaPierre negotiated the

 terms of the Col. North Contract. Despite his current denials, he was intimately involved in all

 material aspects thereof, including the designation of Col. North as an “employee” instead of a

 “contractor.” LaPierre’s turnaround subsequent decision to oust Col. North as President of the

 NRA, as well as the NRA not paying the required amounts for termination, interfered with the

 North Contract and damaged AMc in the process.

            149.    When the NRA precipitously initiated its litigation campaign against AMc, leading

 to the eventual shutdown of NRATV at the end of June 2019, the NRA ceased reimbursement for


 52
      See Amendment No. 1 to Services Agreement §§ 2, 3.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                           PAGE 59
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                       Page 60 of 85 PageID 11235



 the compensation of the Third Party NRA Contracts. The NRA ceased such reimbursement despite

 its clear obligation to repay AMc for “fronting” the salaries and benefits to Col. North, Loesch,

 and the other talent on behalf of the NRA. In the case of Loesch, AMc is now the subject of her

 arbitration claim, seeking millions. Although AMc denies liability, the Loesch claim is the direct

 result of the NRA’s breach of its contractual obligations.

         150.     The result of the NRA’s cessation of funding, quite naturally, left AMc in the

 untenable position where it was unable to manage the compensation requirements of the Third

 Party NRA Contracts. The NRA and LaPierre not only knew the terms of the Third Party NRA

 Contracts, they directed and expressly approved each of them and acknowledged their existence

 and the NRA’s obligations to pay for them in the 2018 Services Agreement Amendment. In the

 face of that knowledge and acknowledgement, the NRA has now steadfastly refused to honor its

 obligation at LaPierre’s urging, in the process tortiously interfering with those third-party

 contracts.

 R.      The NRA’s Litigation against the New York Attorney General Reveals that
         Scapegoating AMc was the NRA’s Plan from the Beginning.

         151.    In 2019, shortly after taking office, New York Attorney General (“NYAG”) Letitia

 James began an investigation into the NRA due to concerns about the organization’s compliance

 with New York not-for-profit law. After this investigation, in August 2020, the NYAG brought

 suit against the NRA seeking dissolution of the organization’s corporate charter.53

         152.    Once the NRA realized that its business practices were about to be scrutinized by

 the NYAG, the NRA, through LaPierre, Powell, and Brewer, developed a plan to place the blame

 for any compliance problems on someone else. As the NRA’s largest vendor, AMc was the



 53
    Orig. Compl., State of New York v. NRA, No. 451625/2020, Supreme Court of New York, New York County (Aug.
 6, 2020).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                  PAGE 60
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 61 of 85 PageID 11236



 obvious choice—a plan that (as discussed above) was further fueled by Brewer and Powell’s

 personal animus toward AMc.

        153.    In anticipation of the NYAG investigation, the NRA and the Brewer Firm

 immediately went to work creating the false public narrative it would espouse as its defense in the

 inevitable lawsuit by the NYAG. As stated above, they initiated the multiple fake audits and began

 making unreasonable document requests of AMc to create the appearance of malfeasance on

 AMc’s part. For instance, by asking for confidential information related to AMc’s other clients

 unrelated to AMc’s work for the NRA, (which AMc refused to provide), the NRA then went

 straight to the press, decrying AMc’s “shocking” concealment of information. They likewise

 pretended to be “shocked” by AMc’s contract with Col. North, even though LaPierre and other

 NRA executives negotiated and approved the contract at every step—including Brewer, who

 himself was present at the Audit Committee meeting where the North Contract was approved.

        154.    Then, as AMc sought to comply with the NRA’s requests for information—about

 expenses of the NRA’s own executives—AMc had to write a letter to LaPierre seeking receipts for

 expenses he himself had incurred, which he had told AMc were legitimate NRA business expenses.

 Instead of producing any receipts, however, LaPierre and the NRA further twisted the public

 narrative accusing AMc of “extorting” LaPierre and launching a “smear campaign” against the

 NRA. With Brewer’s lead, the NRA brought multiple baseless lawsuits (including the instant

 case), each painting the NRA as the victim of the very business practices it created and insisted

 upon for decades.

        155.    Naturally, once the NYAG filed suit, the NRA rolled out its contrived defense that

 it had been preparing for a year—namely, that AMc masterminded some financial scheme to

 funnel money to NRA executives. For instance:




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 61
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                          Page 62 of 85 PageID 11237



                  The NYAG seeks to punish the NRA and its members . . . for alleged
                  misspending that was often committed by Ackerman, without the
                  NRA’s knowledge or consent, in transactions the NRA has already
                  sued to unwind . . . . 54

 Further highlighting the NRA’s proactive efforts to establish AMc as the fall-guy, the NRA states:

                  Indeed, although the [NYAG] notably declines to name the agency
                  as a defendant, the NRA commenced claims more than a year ago
                  for fraud and breach of fiduciary duty against its former public
                  relations firm, [AMc] regarding several of the transactions alleged
                  in the Complaint.55

 The NRA took the same position in counsel’s argument and in testimony at the recent bankruptcy

 hearing, further smearing AMc (with journalists in attendance).

         156.     Clearly then—and to the NRA’s obvious frustration—even after a year-long

 investigation that included volumes of records provided by AMc and depositions of AMc

 executives and employees, the NYAG did not find any financial wrongdoing on the part of AMc.

 Yet even though its plan completely failed, the NRA’s efforts to scapegoat AMc have had

 devastating financial and reputational consequences, for which AMc now seeks redress.

 S.      The NRA’s Abuse of the Judicial System Continues.

         157.     As part of its scorched-earth litigation efforts, the NRA (with Brewer’s guidance

 and direction) has made several litigation tactics to all parties’ detriment, including the NRA. The

 first was the NRA’s failed attempt to consolidate four unrelated lawsuits through multidistrict

 litigation.

         158.     On October 20, 2020, the NRA moved to transfer this case, along with three others,

 to the jurisdiction of the Judicial Panel of Multidistrict Litigation.56 The panel ultimately ruled


 54
    Consolidated Reply Memorandum of Law by Defendants, at 15, State of New York v. NRA, No. 451625/2020,
 Supreme Court of New York, New York County (Dec. 24, 2020).
 55
    Memorandum of Law in Support of Defendant the National Rifle Association’s Motion to Dismiss, State of New
 York v. NRA, No. 451625/2020, Supreme Court of New York, New York County (Oct. 19, 2020).
 56
    In re: National Rifle Association Business Expenditures Litigation, MDL No. 2979 (J.P.M.L. 2021) (“NRA MDL”),



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                      PAGE 62
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                            Page 63 of 85 PageID 11238



 that consolidation or centralization of litigation was unnecessary and denied the motion.57 But

 before even receiving that inevitable ruling, the NRA next filed its bankruptcy petition.

         159.     On January 15, 2021, the NRA attempted its next litigation tactic by filing for

 Chapter 11 bankruptcy.58 By doing so, the NRA could pursue its claims against Defendants while,

 conveniently, this Counterclaim was automatically stayed against the NRA. Almost immediately,

 AMc filed a motion to dismiss, arguing the filing was in bad faith. The parties participated in a

 trial spanning the month of April that included testimony from 23 witnesses, including LaPierre.

         160.     The NRA confirmed throughout the bankruptcy trial that (a) the only reason it filed

 bankruptcy was because of the NYAG’s Enforcement Action and (b) in hopes to “defend” against

 the NYAG’s investigation and lawsuit, the NRA sued AMc. In other words, the NRA made clear

 throughout the trial its continued narrative to try and scapegoat AMc for the NRA’s (and individual

 executives) wrongdoing revealed by the NYAG’s investigation.

         161.     For example, LaPierre admitted he received nearly $300,000 in excess benefit

 transactions that he did not properly disclose. Yet that number does not include the total amount

 of benefits he actually siphoned from the NRA, such as for his travel escapades to the Bahamas on

 an NRA vendor’s luxury yachts, the Illusions and the Grand Illusions. NRA employees, and even

 counsel, admitted “cringe-worthy” facts of years of bad management decisions, including override

 of internal controls by senior management, financial conflicts of interest by senior management

 and the NRA Board (including dozens of contract with Board members), improper reimbursements

 to NRA employees for expenses that had no legitimate business purpose, payments to vendors




 ECF 1.
 57
    NRA MDL, ECF 45 at 1 (“[W]e are not persuaded that centralization is necessary for the convenience of the parties
 and witnesses or to further the just and efficient conduct of this litigation.”).
 58
    In re: National Rifle Association of America, No. 21-30085-sgj11 (N.D. Tex.) (the “NRA Bankruptcy”).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                          PAGE 63
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 64 of 85 PageID 11239



 without contracts (including the Brewer Firm), and the fact that LaPierre never attended a

 compliance seminar, even after the NRA began its proudly touted “course correction” efforts.

           162.    The evidence also exposed that the NRA Board effectively does not oversee the

 organization, and cannot, particularly when it is not provided sufficient information regarding the

 financial and legal situation of the NRA. The Board itself is cherry-picked to serve LaPierre’s

 needs: the evidence revealed that the nominating committee is chosen by management (LaPierre)

 and directed by management (LaPierre) on who to nominate to the Board. Those who are loyal to

 the NRA instead, and who actually uphold their fiduciary duties, are retaliated against as LaPierre

 dissenters, being ignored, scolded, suspended, removed from committee assignments, fired, or

 otherwise terminated. Then there are the ones whose dissent LaPierre deems so egregious as to be

 worthy of inclusion in the ever-growing extortion conspiracy narrative (e.g., including Col. North,

 Chris Cox, Dan Boren, Steve Hart, and Chuck Cooper). The others, specifically NRA executives,

 merely ignored concerns that Board members raised about governing and self-correction, such as

 questions about fees paid to the Brewer Firm. In the 90 days preceding bankruptcy alone, the NRA

 paid $17 million to the Brewer Firm.

           163.    At the conclusion of the trial, the bankruptcy court found the NRA had no good

 faith basis to file the bankruptcy, granted AMc’s motion to dismiss, and dismissed the

 bankruptcy—providing just another example to NRA members and the public of how LaPierre

 and Brewer’s dictatorship over the NRA is synonymous with the NRA’s failed corporate

 governance and continued gross mismanagement.

           164.    The court found the NRA Board was not informed of any authority whereby

 LaPierre could file bankruptcy, or even that the NRA was considering filing bankruptcy at all.59



 59
      NRA Bankruptcy, ECF 740 at 8.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 64
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                             Page 65 of 85 PageID 11240



 Although the NRA gave “several—and at times slightly different—reasons” for why it filed

 bankruptcy, including the fact that it was unsuccessful with the NRA MDL, it certainly was not

 because of any financial concern, considering the NRA “is in its strongest financial condition in

 years.”60 The court determined the NRA’s sole purpose was to avoid the relief requested by the

 NYAG in its Enforcement Action, which is not a proper bankruptcy purpose.61

         165.     The bankruptcy court also recognized that certain conduct pre-dating the

 Enforcement Action and the NRA’s purported “course correction”—the conduct for which

 LaPierre and Brewer tried to divert attention by using the fall-out of the NRA and AMc

 relationship—is still ongoing, such as violations of the NRA’s own approval process for contracts

 exceeding $100,000; LaPierre still making additional financial disclosures, including up to the

 time of his testimony; issues of secrecy and lack of transparency; why Craig Spray, “an officer

 everyone seemed to hold in high regard for his talent and integrity, parted ways with the NRA two

 weeks into this bankruptcy case,” “precipitated by a call from Mr. LaPierre without involvement

 of the board of directors.”62 Indeed, “[w]hat concern[ed] the Court most though is the surreptitious

 manner in which Mr. LaPierre obtained and exercised authority to file bankruptcy for the NRA.”63

 The court found that LaPierre’s exclusion of key decision makers from the bankruptcy process,

 “including the vast majority of the board of directors, the chief financial officers, and the general

 counsel, is nothing less than shocking”64—the same exclusion LaPierre has employed throughout

 this litigation, including even the filing of the very first lawsuit against AMc in April 2019.



 60
    Id. at 14-15, 19.
 61
    Id. at 23-26 (“Based on the statements of counsel and the evidence in the record, the Court finds that the primary
 purpose of the bankruptcy filing was to avoid potential dissolution in the NYAG Enforcement Action.”) & 32 (“The
 NRA is a solvent and growing organization using this bankruptcy as a tool to win its dissolution lawsuit, and that is
 not an appropriate use of bankruptcy.”).
 62
    Id. at 34.
 63
    Id.
 64
    Id. (emphasis added).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                           PAGE 65
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                       Page 66 of 85 PageID 11241



            166.     The bankruptcy court also put the NRA, LaPierre, and specifically, Brewer on

 notice that if the NRA refiles the bankruptcy, the court “would immediately take up some of its

 concerns about disclosure, transparency, secrecy, conflicts of interest of officers and litigation

 counsel, and the unusual involvement of litigation counsel [Brewer] in the affairs of the NRA,

 which could cause the appointment of a trustee out of a concern that the NRA could not fulfill the

 fiduciary duty required by the Bankruptcy Code for a debtor in possession.”65

            167.     As with the NRA MDL, AMc was required to spend money defending against this

 latest frivolous litigation tactic aimed at thwarting, not just the NYAG Enforcement Action, but

 also AMc’s Counterclaim that it effectively stalled for several months. AMc fully intends to

 pursue the appropriate relief through sanctions or otherwise for the NRA’s continued bad faith

 abuse of the judicial system at AMc’s, the NRA’s, and the Court’s expense.

                                       V.      CAUSES OF ACTION

 COUNT ONE - BREACH OF CONTRACT

            168.     The allegations contained in the preceding paragraphs are incorporated as though

 copied verbatim herein.

            169.     Under the 2018 Amendment to the Services Agreement, the NRA is required to

 make timely payments in response to invoices received from AMc. The Amendment states:

                     NRA acknowledges that its failure to pay such an invoice within 30
                     days will cause substantial financial damage to AMc. Accordingly,
                     if at any time NRA fails to timely pay the invoice, NRA agrees that
                     it shall post a $3,000,000 letter of credit (the “LOC”) for the benefit
                     of AMc. The LOC shall continue in existence for the term of the
                     Agreement and shall be maintained at $3,000,000 at all times.

            170.     The NRA has failed to make timely payments on AMc’s invoices within the 30-

 day time period required by the Services Agreement. The NRA’s failure to make these payments


 65
      Id. at 37 (emphasis added).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 66
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 67 of 85 PageID 11242



 within the contractually required 30-day period after the invoice date has caused substantial

 damage to AMc.

 Breach of the NRA’s Obligations to Pay for Services Rendered during Litigation.

           171.   Following the NRA’s first lawsuit in Virginia, the NRA continued to request

 services from AMc. AMc performed those services, but the NRA has failed and refused to pay

 the monthly invoices submitted by AMc.

           172.   On Tuesday, April 30, 2019, Nader Tavangar, EVP/Managing Director of Mercury

 sent the May Monthly Fee invoices (dated May 1, 2019) to the NRA (then-Treasurer Craig Spray,

 Rick Tedrick, Lisa Supemaugh, and Duane Reno) via email, as per normal course of business.

           173.   On April 30, 2019, AMc emailed invoices, including invoices to the NRA of at

 least $1.7 million and invoices to the NRA Foundation of at least $375,000, which neither the

 NRA nor the Foundation has paid.

           174.   These monthly, annualized fee invoices are sent every month per the approved 2019

 budget.

           175.   Per the Services Agreement, Section III.E provides the following relevant

 requirements:

                  All sums payable to AMc under this Services Agreement shall be
                  payable to AMc's corporate headquarters in Oklahoma City,
                  Oklahoma within 30 days of the invoice date . . . NRA shall notify
                  AMc of any questions concerning any invoices within 10 business
                  days after receipt.

           176.   Consistent with the NRA’s practice in all prior months of the year, AMc did not

 receive any questions or concerns regarding such invoices during the ten business days following

 the NRA’s receipt of the invoices.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 67
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 68 of 85 PageID 11243



         177.   The NRA failed to pay the invoices issued to it on May 1, 2019 within the required

 30-day time period.

         178.   On June 3, 2019, AMc’s Chief Financial Officer, Winkler, personally called and

 emailed NRA Treasurer Craig Spray regarding this missed payment. Spray did not return the

 email message or call.

         179.   On the afternoon of June 3, 2019, Melanie Montgomery, EVP/Management

 Supervisor at AMc, called Spray leaving a detailed voicemail reminding him of the past due

 invoices covering May fees for April services, which were never questioned. Spray did not return

 her call.

         180.   On June 4, 2019, AMc’s Chief Financial Officer sent by email a letter addressing

 the past due invoices and demanded that the NRA pay the approximately $1.7 million and post the

 $3 million Letter of Credit, as required under the Services Agreement.

         181.   On June 5, 2019, AMc received a letter from the NRA’s designee, Andrew

 Arulanandam, with a copy to LaPierre, Spray, and Frazer stating that the NRA declined to post the

 Letter of Credit.

         182.   Rather than pay the invoices or post a Letter of Credit, the NRA began a series of

 correspondence wherein it sought to belatedly request additional and irrelevant information about

 the invoices, long after the ten-day period for questioning the invoices had expired, as provided in

 Section III.E of the Services Agreement.

 Claim for Breach of the NRA’s Obligation to Pay Invoices for Services Prior to Termination.

         183.   AMc issued additional invoices to the NRA and the Foundation for work performed

 up to the date of termination of the Services Agreement and those invoices, which exceed

 approximately $4 million, remain past due and unpaid.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                           PAGE 68
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                     Page 69 of 85 PageID 11244



         184.    Such failure and refusal to pay those invoices is another breach of contract by the

 NRA.

 Claim for the NRA’s Breach of Indemnification Clause of the Services Agreement.

         185.    Section V.B.1 of the Services Agreement also requires the NRA to indemnify and

 reimburse AMc for any expenses it may incur for various reasons, including under at least two

 scenarios: (a) for expenses that arise from a government agency seeking equitable or other relief

 against the NRA or that relate to actions that AMc has taken at the direction of the NRA and (b)

 for expenses that arises from the Loesch arbitration.

         186.    The NRA has been the subject of various government inquiries that have imposed

 costs and expenses on AMc to produce records, negotiate with government investigators, seek

 waivers of confidentiality from the NRA, and generally cooperate to the extent that the NRA

 allows AMc to cooperate or a court orders it to cooperate.

         187.    AMc’s expenses relating to the government inquiries continue to grow as

 government focus on the NRA becomes more intense and the NRA’s resistance to such

 investigations becomes more adversarial. The full amount of such indemnification damages will

 be presented at trial.

         188.    The NRA’s refusal to pay indemnification expenses relating to government

 investigations constitutes an additional breach of the Services Agreement.

         189.    The Services Agreement also requires the NRA to “indemnify, defend, and hold

 harmless    AMc,         and   its   directors,   officers,   employees,   agents,   contractors   and

 representatives…from and against any and all claims, demands, causes of action, suits, liabilities,

 losses, damages, settlements, judgments, and expenses…arising from” “the public relations

 services and related activities of any Spokesperson pursuant to the direction or supervision of




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                              PAGE 69
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 70 of 85 PageID 11245



 NRA.”66 The NRA designated Loesch as a Spokesperson, which the Services Agreement defines

 as “any person engaged by AMc as a spokesperson in connection with NRA and its purposes,

 objectives and activities…pursuant to the direction or supervision of AMc.”67             Loesch has

 currently-pending arbitration she filed against AMc for the NRA’s failure and refusal to honor its

 obligations relating to the Third Party NRA Contracts. That arbitration and the damages relating

 thereto arise directly from Loesch’s public relations services and related activities on behalf of, at

 the direction of AMc (as first directed by the NRA), and under the supervision of AMc (with

 ultimate decision-making power and oversight by the NRA). AMc seeks indemnity and defense

 costs incurred in responding to and defending against the Loesch arbitration.

 Breach of the NRA’s Obligation to Post a $3 Million Letter of Credit.

            190.    The 2018 Agreement expressly provides for a remedy to avoid substantial harm to

 AMc in the event that the NRA is delinquent in paying AMc’s invoices.

            191.    Per the 2018 Amendment, Section II.E, provides the following relevant

 requirement:

                    NRA acknowledges that its failure to pay such an invoice within 30
                    days will cause substantial financial damage to AMc. Accordingly,
                    if at any time NRA fails to timely pay the invoice, NRA agrees that
                    it shall post a $3,000,000 letter of credit for the benefit of AMc.

            192.    The NRA failed to comply with the contract requirement that it “shall” post a

 $3 million letter of credit for the benefit of AMc in the event that the NRA is late on a single

 payment of fees.

 Breach of the NRA’s Obligation to Pay Invoices Timely

            193.    Section V, Billing and Payment, contains the following Subsection E:

                    All sums payable to AMc under this Services Agreement shall be

 66
      See Services Agreement § V (B)(1).
 67
      Id. at § V (A)(1).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 70
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                    Page 71 of 85 PageID 11246



                 payable at AMc's corporate headquarters in Oklahoma City,
                 Oklahoma within 30 days of the invoice date. Any amounts not
                 received by AMc within 60 days from the date of the invoice shall
                 bear interest at the rate of 1.0 percent per month from the date of the
                 invoice until paid.

         194.    In addition to the non-payment of fees listed, supra, the NRA was substantially late

 with respect to reimbursing AMc for other expenses. For example, the NRA took 133 days to pay

 for the cost of CG Magazine ‘18, Issue 5 invoiced for $269,000. The NRA also delayed 133 days

 before paying $90,000 for Website Unification.

         195.    The NRA was late in paying at least 80 separate invoices issued by AMc during the

 second half of 2018.

         196.    Pursuant to the terms of Section V.E, the NRA owes AMc interest at the rate of 1

 percent per month on all late paid invoices. Despite the contractual requirement, the NRA has

 failed to pay any such interest, which is a material breach of the Services Agreement.

         197.    Based on the contractual rate of 1 percent per month, the NRA owes AMc tens of

 thousands of dollars in unpaid interest that it has failed to pay with respect to invoices issued during

 2018, an amount that continues to accrue.

         198.    During 2019, the NRA was late in paying, and still has not paid, invoices for AMc’s

 services prior to the termination of the Services Agreement. Interest on such unpaid invoices

 continues to accrue while the invoices are unpaid. AMc will present evidence of pre-judgment

 interest at trial with respect to all unpaid invoices.

         199.    Under the Services Agreement, if the “NRA fails to diligently and in good faith

 perform any of its obligations,” AMc may terminate the Services Agreement. The NRA failed to

 perform its payment obligations with diligence and good faith, including failure to fulfill the

 contractual obligations to post a $3 million letter of credit and pay interest on late payments.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                               PAGE 71
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 72 of 85 PageID 11247



 Breach of the NRA’s Obligation to Pay a Termination Fee

        200.    AMc terminated the Services Agreement pursuant to the 90-day notice provision

 on May 29, 2019 and began to prepare for the orderly wind down of services it was performing

 for the NRA, including identifying NRA assets and downsizing its workforce.

        201.    Section XI.F of the Services Agreement provides as follows:

                In consideration of the dedication of a substantial number of
                personnel and resources to provide the services under the
                Agreement (and the necessity to maintain such staffing levels and
                resource allocations to enable AMc to continue to provide such
                services upon any renewals hereof), the NRA agrees to pay AMc a
                fair and equitable termination fee to compensate it for the inevitable
                severances and other reasonable costs incurred in conjunction with
                such expiration or termination. Such termination fees shall be
                negotiated in good faith by the parties and paid to AMc no later than
                the last day of this Agreement.

        202.    The NRA failed and refused to engage in any good faith negotiations required under

 the Services Agreement to wrap-up the relationship between AMc and the NRA. Such failure is

 another breach by the NRA of the Services Agreement.

        203.    The NRA failed to pay any termination fee and is in breach of this provision of the

 Services Agreement. The NRA was obligated to pay this termination fee no later than the last day

 of the Services Agreement.

        204.    The NRA breached its payment obligations under the Services Agreement long

 before any alleged breach by AMc articulated by the NRA in its Amended Complaint.

        205.    The NRA’s breaches that occurred have caused AMc to incur damages, the amounts

 of which are not yet fully calculated.

        206.    The breaches by the NRA are material as that term is defined under the Code of

 Virginia, § 59-1-507.1.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 72
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                Page 73 of 85 PageID 11248



          207.   AMc seeks recovery of contract damages and severance remedies in the amount

 not less than $50 million and such other relief as this Court deems just. AMc also seeks the

 recovery of any and all attorneys’ fees and expenses as provided by law, including but not limited

 to all of the attorneys’ fees and expenses incurred as a result of the NRA’s bad faith bankruptcy

 filing in January 2021 and attempted consolidation before the judicial panel on multi-district

 litigation.

 COUNT TWO – DEFAMATION AND DEFAMATION PER SE

          208.   The allegations of fact set forth in the preceding paragraphs are incorporated as

 though copied verbatim herein.

          209.   As set forth hereinabove, NRA representatives, including LaPierre, Brewer,

 Powell, and the Brewer Firm, have repeatedly, intentionally, and falsely defamed AMc, a private

 figure, by accusing AMc of the criminal act of extortion. The NRA, LaPierre, Powell, Brewer,

 and the Brewer Firm, individually and through intermediaries, have published this accusation as

 fact and have done so publicly. The NRA is not a member of the print, broadcast, or electronic

 media.

          210.   Brewer, the Brewer Firm, Powell, LaPierre, and other members of NRA leadership

 have identified AMc directly by name, and the accusations of commission of a criminal act are per

 se defamatory. Such accusations are unambiguous and have held AMc up to calumny and public

 ridicule.

          211.   The NRA, LaPierre, Powell, Brewer, and the Brewer Firm have further defamed

 Defendants by accusing them of leaking confidential information to the media in breach of the

 Services Agreement and of withholding documents despite repeated requests, also in breach of the

 Services Agreement.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 73
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 74 of 85 PageID 11249



        212.    The subject matter of these false factual assertions is a decidedly private matter,

 despite the NRA’s attempts to alter its status to that of a matter of public concern.

        213.    AMc has suffered injury as a direct result of these false statements in amounts as

 yet undetermined, but estimated to exceed $50 million, for which AMc seeks recovery.

 COUNT THREE - TORTIOUS INTERFERENCE WITH THE NRA THIRD-PARTY CONTRACTS

        214.    The allegations of fact set forth in the preceding paragraphs are incorporated as

 though copied verbatim herein.

        215.    The NRA, Brewer, the Brewer Firm, Powell, and LaPierre, individually,

 intentionally and with full knowledge of their existence, have tortiously interfered with AMc’s

 employment agreements with NRATV talents, including those of Col. North and Loesch. Each

 such contract is valid, having been entered into at the behest of, and approved by, the NRA. Each

 such contract is denominated in the Services Agreement as a “Third Party NRA Contract.”

        216.    The NRA has refused its contractual commitment to reimburse AMc for the costs

 associated with the Third Party NRA Contracts, thus preventing AMc from funding salaries and

 costs associated therewith.

        217.    The NRA’s refusal to reimburse AMc has caused said contracts to lapse due to non-

 payment, thereby proximately causing injury to AMc and to the talents affected who themselves

 are third-party beneficiaries of the Services Agreement.

        218.    The NRA, Brewer, the Brewer Firm, Powell, and LaPierre’s actions constitute

 tortious interference with contract and have proximately caused AMc financial harm in precise

 amounts yet to be determined, but estimated to exceed $50 million, for which AMc seeks recovery.

 COUNT FOUR – BUSINESS DISPARAGEMENT

        219.    The allegations of fact set forth in the preceding paragraphs are incorporated as

 though copied verbatim herein.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                         PAGE 74
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 75 of 85 PageID 11250



        220.    The NRA, LaPierre, Powell, Brewer, and the Brewer Firm have published

 disparaging words about AMc’s economic interests, including words about the character of its

 business.

        221.    The words published by the NRA, LaPierre, Powell, Brewer, and the Brewer Firm

 were false and published with malice. The NRA, LaPierre, Brewer, and the Brewer Firm made

 these statements knowing that they were false, made them with ill will, and made them with the

 intent to interfere with AMc’s economic interests.

        222.    The NRA, LaPierre, Powell, Brewer, and the Brewer Firm published the

 disparaging words without privilege.

        223.    The NRA, LaPierre, Powell, Brewer, and the Brewer Firm’s actions have

 proximately caused AMc special damages, including the loss of the Services Agreement, the loss

 of the Third Party NRA Contracts, and the loss of business, the financial harm in precise amounts

 yet to be determined, but estimated to exceed $50 million, for which AMc seeks recovery.

 COUNT FIVE – FRAUD

        224.    The allegations of fact set forth in the preceding paragraphs are incorporated as

 though copied verbatim herein.

        225.    Statements of fact made to AMc personnel by LaPierre on the dates specified

 hereinabove, and those made repeatedly throughout the duration of the parties’ relationship, but

 particularly during the four (4) years leading up to the filing of this lawsuit, concerning NRATV’s

 performance analytics, commentators, and the Third Party NRA Contracts, were false, were known

 by LaPierre to be false, were made with intent to deceive AMc and to lure it into exposing itself

 to financial obligations, were relied upon by AMc to its detriment, and, as a result, AMc has

 suffered damages in excess of $50 million for which it now sues.




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 75
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 76 of 85 PageID 11251



        226.       The NRA, Brewer, the Brewer, Firm, Powell and LaPierre also engaged in fraud

 when they made material misrepresentations of fact (a) that Defendants attempted to extort

 LaPierre with Col. North and other ousted NRA Board members and lawyers, (b) that Defendants

 leaked confidential information, and (c) that Defendants withheld requested documents to which

 the NRA was entitled. These statements were false, and the NRA and LaPierre knew these

 statements were false when made. They made these statements with the intent to deceive other

 persons, including the NRA Board members and related NRA decision-makers and the public,

 with the intent that these individuals would rely upon those statements to ostracize Defendants and

 to support the NRA, Brewer, Powell, and LaPierre’s efforts in terminating the Services Agreement,

 in refusing to pay fees due thereunder, and in destroying Defendants’ business and reputations

 through defamation. The other NRA Board members and the public have relied upon (and

 continue to rely upon) these statements to Defendants’ detriment and to Brewer and the Brewer

 Firm’s benefit.

        227.       The NRA, Powell, Brewer, the Brewer Firm, and LaPierre further committed fraud

 when they subjected AMc to fake audits purportedly to support their “joint interest” efforts relating

 to the Lockton Lawsuit concerning Carry Guard—only for AMc to learn later that (a) the last of

 the audits was conducted by a Brewer Firm director, despite LaPierre’s repeated and direct

 promise that neither Brewer nor Powell would have any involvement with AMc moving forward,

 and (b) the NRA, LaPierre, Brewer, and the Brewer Firm would use that audit as the basis for the

 NRA’s first (and subsequent) lawsuits against AMc. Their statements concerning the need and

 use for the audits, as well as the “independence” of the auditors, were false. The NRA, LaPierre,

 Powell, Brewer, the Brewer Firm, and Dillon knew they were false when made, and made the




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                            PAGE 76
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 77 of 85 PageID 11252



 statements with the intent that AMc rely upon them to provide access to their documents. AMc

 did rely on those statements and permitted a robust nine-day review of volumes of documents.

        228.    Submitting to the audit proved harmful to AMc—while the NRA and the Brewer

 Firm benefitted from access to AMc’s sensitive and proprietary information—evident by the first

 and subsequent lawsuits based upon that audit. Adding insult to injury, the Brewer Firm has

 mobilized all efforts against producing nonprivileged FRA documents demonstrating the factual

 basis of the audit on which these lawsuits were wrongfully initiated in bad faith.

        229.    By making the statements referenced above—(a) that Brewer, the Brewer Firm, and

 Powell would not be involved with AMc or any further audits of AMc and (b) the audits were for

 “joint interest”-type purposes in responding to the Carry Guard lawsuit—the NRA, LaPierre,

 Brewer, and the Brewer Firm voluntarily disclosed information that gave rise to a duty to disclose

 the whole truth, and they partially disclosed information giving a false impression, which also gave

 rise to a duty to disclose the whole truth. However, the NRA and LaPierre failed to disclose that

 Brewer would be participating in the audits through his surrogate Dillon, that Powell had joined

 Brewer’s legal team and occupied a key position in the legal work concerning AMc, and that the

 audits were actually being used to prepare for a lawsuit against AMc.

        230.    Those undisclosed facts are material. The NRA and LaPierre knew AMc was

 ignorant of those facts and did not have an equal opportunity to discover them. The NRA and

 LaPierre were deliberately silent—indeed, they intentionally concealed the information—when

 they had a duty to speak. By failing to disclose the facts, Counter-Defendants intended to induce

 AMc to take certain action, i.e., to allow the NRA to freely audit AMc’s sensitive, competitive

 business information. AMc relied on their nondisclosure and did permit the NRA to audit its

 information (three audits, including the deceptively-described “independent” audit that took nine




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                           PAGE 77
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 78 of 85 PageID 11253



 days). AMc was injured as a result of acting without that knowledge, including by the NRA using

 the audit as the basis for the first and subsequent lawsuits against AMc while shielding the

 underlying facts from production.

        231.    Due to the intentional, malicious nature of the NRA, LaPierre, Brewer, the Brewer

 Firm, Dillon, FRA, and Powell’s conduct, AMc also seeks uncapped exemplary damages in this

 matter in an amount to be determined at trial.

 COUNT SIX – CIVIL CONSPIRACY

        232.    The allegations of fact set forth in the preceding paragraphs are incorporated as

 though copied verbatim herein.

        233.    The NRA, LaPierre, Powell, Brewer, and the Brewer Firm combined to conspire

 against AMc.

        234.    The object of the combination or conspiracy was to defame AMc by repeatedly,

 intentionally, and falsely accusing AMc, a private figure, of the criminal act of extortion, of leaking

 confidential information in breach of the parties’ confidentiality provision under the Services

 Agreement, and of withholding documents to which the NRA alleged it was entitled.

        235.    The object of the combination or conspiracy was also to tortiously interfere with

 AMc’s contracts, including terminating the Services Agreement and AMc’s employment

 agreements with NRATV talents, such as those of Col. North and Loesch (i.e., the Third Party

 Contracts).

        236.    The object of the combination or conspiracy was also to defraud, including (1)

 statements of facts made to the NRA regarding the alleged extortion upon which such falsehood

 the NRA would rely in terminating the AMc contracts; (2) statements of fact made to AMc

 personnel by LaPierre concerning NRATV’s performance analytics, commentators, and the Third

 Party NRA Contracts; and (3) statements of fact made to AMc by LaPierre that Powell, Brewer,


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                              PAGE 78
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 79 of 85 PageID 11254



 and the Brewer Firm would no longer interact with AMc or be involved in any further reviews of

 AMc documents. These statements were false when made and were known by LaPierre, Brewer,

 the Brewer Firm, Powell, and Dillon to be false when made.

         237.   These statements were made with intent to deceive AMc to lure it into exposing

 itself to financial obligations and to lure it into agreeing to additional intrusive reviews of its

 competitive business information under the auspices of legitimate “joint interest” needs as part of

 the NRA’s defense in the Carry Guard dispute. AMc relied on these statements to its detriment,

 including by extending the Services Agreement and providing additional services to the NRA, for

 which it has not been compensated, and by allowing FRA and Dillon (unknown at the time to be

 Brewer’s surrogates) to conduct a nine-day audit of AMc’s competitive and proprietary business

 information. As a result, AMc has suffered damages in excess of $50 million for which it now

 sues.

         238.   At least one of the members committed an unlawful and overt act to further the

 object or course of action, including but not limited to Counter-Defendants’ tortious actions

 described above.

         239.   AMc has suffered injury and sustained damages as a result of the conspiracy, in an

 amount to be proven at trial.

 COUNT SEVEN - DECLARATORY JUDGMENT

         240.   The allegations of fact set forth in the preceding paragraphs are incorporated as

 though copied verbatim herein.

         241.   AMc seeks a declaration pursuant to 28 USC §2201 et. seq. that, by their actions,

 the NRA and its counsel have waived and/or are estopped from claiming that the confidentiality




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 79
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 80 of 85 PageID 11255



 provision of the Services Agreement applies only to AMc. Holding AMc to such one-sided

 interpretation prevents AMc from freely and fully responding to allegations made by the NRA.

        242.    The NRA and its counsel have taken the position that the referenced contractual

 provision is one-sided and binding only on AMc. AMc disagrees with the NRA’s position, and a

 real and justiciable controversy regarding this issue exists. AMc seeks a declaration that the NRA

 and its counsel have waived such provision, or by their actions are estopped from enforcing it.

        243.    Alternatively, AMc seeks a declaration by this Honorable Court that the

 confidentiality provision of the Services Agreement is unconscionable under Code of Virginia

 § 8.2-302 as interpreted by the NRA.

        244.    AMc is entitled to, and seeks, its reasonable and necessary attorney’s fees incurred

 in the prosecution of this claim.

 COUNT EIGHT – PIERCING THE CORPORATE VEIL (NRA/NRA FOUNDATION)

        245.    The allegations contained in the preceding paragraphs are incorporated as though

 copied verbatim herein.

        246.    The NRA uses the NRA Foundation as a sham nonprofit entity through which to

 perpetrate its wrongs on AMc and the other Defendants.

        247.    The NRA has been described as undercapitalized, including by various media

 segments discussing the deficits the NRA has run over the last several years. But the NRA has an

 unending funding source through the Foundation, evidenced by at least one recent loan the

 Foundation made to the NRA and some $30 million plus that the Foundation transferred to the

 NRA in recent years. Apparently, the Foundation funds a host of NRA programming, including

 services AMc provided to the NRA. The NRA formed the Foundation, presumably for this

 purpose. Indeed, the NRA directed AMc to bill the Foundation as much as possible, to which




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 80
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                  Page 81 of 85 PageID 11256



 AMc responded that the NRA would have to specifically instruct AMc to invoice the Foundation

 for eligible services. That the Foundation has failed to pay at least one invoice owed to AMc

 demonstrates that the NRA controls the Foundation and is dictating whether the Foundation

 complies with its own obligations to AMc.

            248.     The Foundation’s Board is controlled by the NRA. The Foundation’s Trustees must

 be elected by the NRA’s Board of Directors following the NRA’s Annual Meeting.68 Although

 the two have some different board members and other persons in leadership, the two share

 substantially similar membership rolls. For instance, Meadows (the same one who originally

 questioned Brewer’s fees until she retracted her request and assumed the presidency after Col.

 North was ousted—and the same one who formed the “Special Litigation Committee” that

 approved LaPierre’s decision to place the NRA into bankruptcy) is the Vice President of the

 Foundation and the President of the NRA; Richard Childress (the one who also originally

 questioned Brewer’s fees but who did not retract his request and is now no longer an NRA Board

 member) is a Trustee of the Foundation and the former First Vice President of the NRA; LaPierre

 is a member of the Foundation Board and the EVP (de facto leader) of the NRA; and Craig Spray

 was the Treasurer for the NRA and the Foundation, to name a few. In fact, the NRA President

 and the NRA Executive Vice President are automatically “ex officio” members of the Foundation

 Board of Trustees with “full powers,” and the Foundation’s Executive Director is appointed by the

 NRA Executive Director of Advancement. The NRA even has the power to vote out a Trustee at

 the expiration of his or her term, or before the expiration of the term with a majority of votes of

 the Trustees—all of whom likely sit on the NRA Board of Directors at any given time.




 68
      See Foundation Bylaws Art. III, § 1(C).


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 81
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                 Page 82 of 85 PageID 11257



        249.    Additionally, the Foundation rents its office space from the NRA. Just recently,

 Brewer had the Foundation’s office appraised. He then had the NRA hike the Foundation’s rent

 three times as much for the same space, which allows the NRA to extract more money from the

 Foundation.

        250.    Relatedly, the Foundation has no employees or administrative staff—all individuals

 who work on Foundation-related matters are employed by the NRA, under NRA supervision and

 control. Sonya Rowling testified to the same effect during the bankruptcy hearing. In return, the

 NRA charges the Foundation a management fee to cover, for example, employee salaries, rent,

 field operation expenses, and miscellaneous expenses, which fee is merely another opportunity to

 siphon Foundation money to cover the NRA’s misspending.

        251.    To illustrate, on September 17, 2018, at a Foundation Board of Trustees meeting,

 the current NRA Treasurer told the Foundation Board that the NRA had done a “study” and

 determined that there should be an increase in the management fees paid by the Foundation to the

 NRA. The increase totaled $5,868,048, including a 2018 “catch-up fee” of nearly $4 million to be

 paid immediately. This determination to increase the management fees was a surprise to the

 Foundation Board who did not know that the study, purportedly intended to calculate the benefits

 provided to their organization, was occurring. Despite the surprise of the study, not surprisingly,

 the Foundation Board voted to increase the 2018 management fees, including an immediate

 transfer to the NRA of nearly $4 million—all without further investigation or negotiation and in a

 closed session that lasted for less than one hour. In other words, there was no inquiry into the

 fairness of the fee in the market, no negotiation on the rate, no questions about how the fee was

 being used. Meanwhile, 75% of the management fee was allocated to the Foundation’s Executive

 Director through a “consulting” agreement with the NRA (a kickback scheme).




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                          PAGE 82
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                          Page 83 of 85 PageID 11258



         252.     But transactions between the two organizations must be at arms’ length and for fair

 value to the Foundation. Conversely, grants by the Foundation must be for the specific charitable

 purposes of the Foundation and may not fund the general operations of the NRA engaging in

 noncharitable activities. In reality, the Foundation board abdicated its fiduciary responsibilities by

 ceding control of the Foundation to the NRA—and continues to do so.

         253.     In function and in practice, the Foundation has been operating as a wholly

 controlled subsidiary of the NRA, without independence or a separate identity from the NRA. The

 Foundation Board repeatedly chose to serve the interests of the NRA above those of the

 Foundations’ charitable nonprofit purposes.

         254.     In short, there is unity of ownership and interest between the NRA and the

 Foundation with only a shallow attempt to create enough diversion between them to appear

 separate. LaPierre and those he controlled have used the Foundation in his wrongdoing, including

 by causing the Foundation to fund the activities made the basis of these several lawsuits. Allowing

 the NRA to escape liability by shielding the Foundation (its inseparable funding arm) would be a

 grave injustice against AMc. Considering the deficits the NRA has run over the last several years,

 it might be so undercapitalized as to be unable to satisfy a judgment against it, while the Foundation

 continues to do the NRA’s (LaPierre) bidding, unscathed. AMc requests that the Court disregard

 the corporate fiction and pierce the corporate veil of the NRA Foundation.69

                           VI.      UNCAPPED EXEMPLARY DAMAGES

         255.     Due to the intentional, malicious nature of the NRA and its representatives, AMc

 seek exemplary damages in this matter in an amount to be determined at trial. Further, because



 69
   AMc previously asserted this alter ego claim against the Foundation in its Second Amended Third Party Complaint
 on March 12, 2021. However, because the alter ego necessarily involves the NRA, AMc includes the allegations and
 claims in this Counterclaim solely to include the NRA.


 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                                       PAGE 83
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 84 of 85 PageID 11259



 their wrongful conduct includes securing execution of a document by deception and the fraudulent

 destruction, removal, or concealment of a writing, exemplary damages are not limited by any cap.

 See TEX. CIV. PRAC. & REM. Code 41.008(c).

                                       VII.    JURY DEMAND

         256.     AMc hereby demands a trial by jury on all issues of fact to which it is entitled to a

 jury trial in this action.

                               VIII. CONCLUSION AND PRAYER

         WHEREFORE, PREMISES CONSIDERED, AMc, as Counter-Plaintiff, prays that upon

 hearing, it be awarded judgment for damages as prayed for herein, exemplary damages, pre- and

 post-judgment interest, attorney’s fees and costs, and such other relief to which it may be entitled.


     Dated: May 21, 2021.

                                                Respectfully submitted,

                                                /s/ G. Michael Gruber
                                                G. Michael Gruber, Esq.
                                                Texas Bar No. 08555400
                                                gruber.mike@dorsey.com
                                                Brian E. Mason, Esq.
                                                Texas Bar No. 24079906
                                                mason.brian@dorsey.com
                                                Jay J. Madrid, Esq.
                                                Texas Bar No. 12802000
                                                madrid.jay@dorsey.com
                                                J. Brian Vanderwoude, Esq.
                                                Texas Bar No. 24047558
                                                vanderwoude.brian@dorsey.com
                                                DORSEY & WHITNEY LLP
                                                300 Crescent Court, Suite 400
                                                Dallas, Texas 75201
                                                (214) 981-9900 Phone
                                                (214) 981-9901 Facsimile

                                                ATTORNEYS FOR DEFENDANT/COUNTER-
                                                PLAINTIFF ACKERMAN MCQUEEN, INC.



 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 84
Case 3:19-cv-02074-G-BK Document 241 Filed 05/22/21                   Page 85 of 85 PageID 11260



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2021, I filed the foregoing document with the clerk of
 court for the U.S. District Court, Northern District of Texas. I hereby certify that I have served the
 document on all counsel and/or pro se parties of record by a manner authorized by Federal Rules
 of Civil Procedure 5(b)(2).

                                                /s/ G. Michael Gruber
                                                G. MICHAEL GRUBER




 AMC’S SECOND AMENDED COUNTERCLAIM AGAINST THE NRA                                             PAGE 85
